Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 1 of 63 PageID: 37409




                               EXHIBIT 3
Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 2 of 63 PageID: 37410

                                                                      FILED
                                                                      9/27/2018 12:02 AM CLERK
                                                                                 CIRCUIT
                       IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS  DOROTHY
                                                              COOK COUNTY, IL    BROWN
                            COUNTY DEPARTMENT, LAW DIVISION
                                               )                               2016L011383
   CITY OF CHICAGO, ex rel.
                                               )
   LAWRENCE MCSHANE,                           )
                                               )
   Plaintiff-Relator, v.                       )
                                               )
   FRANK A. REICHL, VINCENT J.                 )    2016 L 011383
   OPALEWSKI, BRIAN C. STEPPIG, AMITA          )    Hon. Patrick J. Sherlock
   GUPTA, ALEX AVRAAMIDES, BILL                )
   REDMOND, GENERAL CHEMICAL                   )
   CORPORATION, GENERAL CHEMICAL               )
   LLC, GENERAL CHEMICAL                       )
   PERFORMANCE PRODUCTS, LLC,                  )
   GENTEK, INC., CHEMTRADE CHEMICALS           )    Jury Trial Demanded
   CORPORATION, CHEMTRADE                      )
   CHEMICALS US LLC, CHEMTRADE                 )
   SOLUTIONS, LLC, CHEMTRADE                   )
   LOGISTICS INCOME FUND, CHEMTRADE            )
   LOGISTICS, INC., GEO SPECIALTY              )
   CHEMICALS, INC., C&S CHEMICALS,             )
   INC., USALCO, LLC, DELTA CHEMICAL           )
   CORPORATION, ALCHEM INC.,                   )
   AMERICAN SECURITIES LLC, UNKNOWN            )
   ADDITIONAL DEFENDANTS, UNKNOWN              )
   ADDITIONAL CO- CONSPIRATORS.                )
                                               )
   Defendants.                                 )
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 3 of 63 PageID: 37411




                                                                                            AMENDED
                                                                                           COMPLAINT
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                       Now comes the CITY OF CHICAGO, on the relation of Lawrence McShane, directly as

                                                Plaintiff, and complains of Defendants Frank A. Reichl, Vincent J. Opalewski, Brian C. Steppig,

                                                Amita Gupta, Alex Avraamides, Bill Redmond, General Chemical LLC, General Chemical

                                                Corporation, General Chemical Performance Products, LLC, GenTek, Inc., Chemtrade

                                                Chemicals Corporation, Chemtrade Chemicals US LLC, Chemtrade Solutions, LLC, Chemtrade

                                                Logistics Income Fund, Chemtrade Logistics, Inc., GEO Specialty Chemicals, Inc., C&S

                                                Chemicals, Inc., USALCO, LLC, Delta Chemical Corporation, Alchem Inc., American

                                                Securities LLC, Unknown Additional Defendants, and Unknown Additional Co-Conspirators

                                                (collectively, “Defendants”) as follows:

                                                                                            Introduction

                                                       1.      This action seeks damages and civil penalties arising from violations of the

                                                Chicago False Claims Act.

                                                       2.      Lawrence McShane (“Relator”) is a former Business Manager and Director of

                                                Defendants Chemtrade Chemicals Corporation, Chemtrade Chemicals US LLC, Chemtrade

                                                Solutions, LLC, and Chemtrade Logistics, Inc. (“Chemtrade”). He learned the facts alleged

                                                herein through his work in that position. As a result, he has direct and independent knowledge of

                                                the fraud committed by the Defendants.

                                                       3.      Defendants committed a systematic pattern of fraud, engaging in a nationwide

                                                conspiracy to cheat the City of Chicago and other municipalities and governmental entities out of

                                                millions of dollars by rigging bids for contracts for liquid aluminum sulfate, a chemical critical to

                                                water treatment. In furtherance of the scheme, Defendants submitted fraudulent statements to

                                                                                                  2
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 4 of 63 PageID: 37412



                                                municipalities and governmental entities regarding the bids.

                                                       4.      Defendants have been criminally prosecuted by the United States Department of
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                Justice for this fraudulent scheme and have pled guilty. Relator McShane has played a critical

                                                role in the government’s investigation, bringing the fraud to the government’s attention,

                                                providing essential information for the government’s case, and cooperating with the government

                                                for over 2 years. Upon information and belief, Relator was the first source to report this fraud.

                                                Without Relator making the government aware of Defendants’ criminality, this widespread fraud

                                                and cover-up would likely still be continuing today.

                                                                                              Parties


                                                       5.      Relator Lawrence McShane learned of Defendants’ bid-rigging scheme as a result

                                                of his position as Business Manager and Director of Chemtrade, where he was employed for over

                                                seven years. Prior to bringing this suit and prior to any public disclosure, Relator McShane

                                                reported his concerns about collusion to the United States Department of Justice and the Federal

                                                Bureau of Investigation and worked with these agencies until a formal investigation was

                                                commenced in approximately 2011. The investigation focused upon the market for inorganic

                                                coagulants, particularly, aluminum sulfate (commonly referred to as “Alum”). The investigation

                                                focused especially on the scheme implemented by Directors and VP-level employees at General

                                                Chemical and Chemtrade in conjunction with the other competitors in the Alum market.

                                                       6.      Defendant Frank A. Reichl resides in Flanders, New Jersey. During the relevant

                                                timeframe, Reichl was actively involved with Defendants and co-conspirators in an illegal price-

                                                fixing and bid-rigging conspiracy. During the relevant period, with the exception of the period

                                                from approximately July 2005 to approximately December 2006, Reichl occupied upper-level

                                                executive positions with Defendant General Chemical. On October 27, 2015, Reichl agreed to

                                                enter a guilty plea for his role in the conspiracy as described herein. See Reichl Plea Agreement,
                                                                                                 3
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 5 of 63 PageID: 37413



                                                incorporated hereto and attached hereto as Exhibit 1. As the Vice President for Marketing, Reichl

                                                was a key coordinator of the conspiracy. The conspiracy was well underway prior to when
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                Relator arrived at General Chemical, and Relator quickly learned of the existence of the

                                                conspiracy through the statements and actions of co-workers like Amita Gupta upon starting at

                                                General Chemical in 2008. Alex Avraamides worked at General Chemical and then moved to a

                                                position at GEO Specialty Chemicals, Inc. in or about 2005, prior to Relator’s arrival at General

                                                Chemical. The conspiracy was likely underway at General Chemical no later than Avraamides’s

                                                departure to GEO, and likely earlier given reports within the office that Avraamides would meet

                                                with competitors in the General Chemical parking lot. Reichl worked closely and was close

                                                friends with Avraamides, and the conspiratorial coordination between GEO and General

                                                Chemical began no later than when Avraamides went to GEO in or around 2005 (as detailed

                                                below at ¶ 10, Avraamides returned to General Chemical and furthered the conspiracy in his role

                                                as a VP in or around mid-2009). Reichl was an early adopter of the conspiracy, and he and Amita

                                                Gupta, Director of Water Chemicals for General Chemical, worked very closely. Reichl guided

                                                Gupta in the development of the conspiracy and directed her activities and collaborated and

                                                worked closely with her with regard to developing and carrying out the conspiracy. Reichl was

                                                clearly aware of the conspiracy and the discussions that Gupta was having related to the

                                                conspiracy. Reichl allowed Gupta to run the conspiracy from day-to-day. Reichl had direct input

                                                on larger bids, and there was a threshold dollar amount or ceiling whereby Gupta had to get

                                                Reichl’s approval for bids. Gupta would have been required to obtain Reichl’s approval in order

                                                to submit bids in Chicago, and Reichl had the expectation and knowledge that his subordinates

                                                would engage in the Alum business in Illinois. Reichl’s raises and bonuses were tied to the

                                                performance of the Alum business, and he could have received greater than 100% of his target

                                                bonus based on the Alum results. Relator worked with Reichl on a regular basis and his office

                                                                                                4
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 6 of 63 PageID: 37414



                                                was located in close physical proximity to Reichl’s office. Relator’s position required him to

                                                know what information to provide to Reichl and upper management.
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                       7.      Defendant Vincent J. Opalewski is a resident of the United States. During the

                                                relevant period, Opalewski was actively involved in a conspiracy with Defendants and co-

                                                conspirators involving illegal price-fixing and bid-rigging. From 2000 through 2011, Opalewski

                                                occupied upper-level executive positions at Defendant General Chemical, including holding the

                                                position of General Manager of the Sulfur Products business group from 2000 to 2005, Vice

                                                President of Sales and Marketing from in or about 2005 to 2006, Vice President and General

                                                Manager from in or about 2006 to 2009, and President from in or about 2009 to 2011. On

                                                February 17, 2016, the United States indicted Opalewski for his participation in the price-fixing

                                                and bid-rigging of the sale of Alum. As the General Manager of General Chemical, Opalewski

                                                was aware of the performance of the Alum business. He was aware of the conspiracy and

                                                approved the actions and activities of both Gupta and Reichl. Opalewski knew Alex Avraamides

                                                from Avraamides’s original role at General Chemical prior to 2005, and Opalewski knew all of

                                                the individuals involved in the conspiracy very well. Opalewski had a great deal to gain from the

                                                success of the Alum business since he received very large bonuses tied directly to the

                                                performance of Alum. As Gupta was operating the conspiracy on a day-to-day and bid-to-bid

                                                basis and Reichl was directing her activity and collaborating with her with regard to the

                                                conspiracy, Opalewski was monitoring their progress. Opalewski would have provided input on

                                                the largest bids, which would include bids submitted for Chicago, and he had the expectation and

                                                knowledge that his subordinates would engage in the Alum business in Illinois. Relator worked

                                                with Opalewski on a regular basis, and Relator’s position required him to know what information

                                                to provide to Opalewski and upper management.

                                                       8.      Defendant Brian C. Steppig is a resident of the Little Rock, Arkansas, area.

                                                                                                 5
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 7 of 63 PageID: 37415



                                                During the relevant period, Steppig actively participated with Defendants and co-conspirators in

                                                an illegal price-fixing and bid-rigging conspiracy. From 1998 through at least 2011, Steppig
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                occupied upper-level executive positions at Defendant GEO Specialty Chemicals, which

                                                included serving as National Sales Manager from in or about 1997 through August 2006 and as

                                                Director of Sales and Marketing from August 2006 through at least 2011. On February 17, 2016,

                                                the United States indicted Steppig for his participation in the price-fixing and bid-rigging of the

                                                sale of Alum, and he has since pled guilty to these charges. See Steppig Plea Agreement,

                                                incorporated hereto and attached hereto as Exhibit 2. He had the expectation and knowledge that

                                                his subordinates would engage in the Alum business in Illinois. Steppig was actively involved in

                                                developing and furthering the conspiracy with Alex Avraamides when Avraamides worked at

                                                GEO, and Steppig engaged in extensive communications and coordination with Defendants in

                                                carrying out the conspiracy, including frequent communications with Amita Gupta to coordinate

                                                the anti-competitive bids, swaps of business territory, and agreements to stay away from co-

                                                conspirators’ territory, which were all elements of the conspiracy. As described more fully

                                                below, GEO was actively involved in the conspiracy in Illinois by submitting numerous sham

                                                bids in order to inflate the price of Alum so that a co-conspirator would win the bid at an inflated

                                                price per the conspiratorial arrangement; upon information and belief, given his involvement in

                                                the conspiracy and Relator’s knowledge of Steppig’s counterparts at General Chemical, Steppig,

                                                similar to his counterparts at General Chemical, worked closely with his subordinates to

                                                coordinate the conspiracy, including but not limited to directing the conspiracy toward Illinois,

                                                as well as approving sham bids and agreements to refrain from bidding on certain contracts,

                                                including Chicago, in furtherance of the conspiracy. Upon information and belief, Steppig would

                                                have directly benefited from the performance of the Alum business with bonuses and other forms

                                                of financial compensation tied directly to the performance of the Alum business.

                                                                                                  6
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 8 of 63 PageID: 37416



                                                       9.      Defendant Amita Gupta is a resident of the United States. During the relevant

                                                period, Gupta actively participated with Defendants and co-conspirators in an illegal price-fixing
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                and bid-rigging conspiracy. During the relevant period, Gupta held the position of Director of

                                                Marketing for Water Chemicals at Defendant General Chemical and directly supervised Relator.

                                                Relator observed Gupta having discussions with the owner of competitor Chameleon Industries,

                                                Inc. in which Gupta and the owner of Chameleon colluded and engaged in efforts to rig the price

                                                of bids for liquid aluminum sulfate. In her role as the Director for Water Chemicals, Gupta was

                                                responsible for the aluminum sulfate business in all of North America, including Illinois and

                                                Chicago, as well as having responsibility for pricing and strategy. She had the expectation and

                                                knowledge that her subordinates would engage in the Alum business in Illinois. All pricing went

                                                through her and was monitored and approved by her, especially for bids. She provided pricing

                                                direction to the aluminum sulfate business managers that reported to her which included Relator

                                                and Lisa Brownlee (who managed the Water Chemicals business for the Northern U.S., West

                                                Coast, and Canada), and had direct involvement with bidding related to Chicago. Gupta was also

                                                responsible for the overall Alum strategy in North America. Her compensation was tied to the

                                                success of the Alum business, and her raises and bonuses were linked to the profitability of the

                                                Alum business. She could and did receive more than 100% of her target bonus based on the

                                                financial results of the business. Gupta was very aware of and active in the conspiracy. Gupta

                                                was in direct contact with several competitors on a regular basis including but not limited to

                                                Brian Steppig, Alex Avraamides, Chino Garza (owner of Chameleon Industries, Inc.), and

                                                Randall Andrews, owner of Alchem, Inc., and she discussed the plan to stay away from

                                                customers and actual bid prices with each of these people. Gupta took a lead role in overseeing

                                                the conspiracy and drove it forward. As one example of Gupta’s role in the conspiracy, in

                                                February 2009, Gupta ordered McShane to submit a bid that would not win a contract with

                                                                                                 7
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 9 of 63 PageID: 37417



                                                Dekalb County, Georgia, after she learned that the current supplier was actually a distributor for

                                                C&S Chemicals, a co-conspirator: General Chemical and C&S Chemicals, Inc. were engaging
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                further in the conspiracy by coordinating bids for DeKalb County, Georgia. In February 2009,

                                                Relator expressed interest in bidding on the DeKalb County account that had been awarded to

                                                RGM of Georgia in the past. Upon learning that RGM of Georgia was a distributor selling on

                                                behalf of C&S, and given his knowledge of the conspiracy furthered by his superiors at General

                                                Chemical, Relator emailed Gupta “so I assume we don’t want to take it.” Gupta replied “Don’t

                                                take. Thx.” Relator worked with Gupta on a daily basis, and his office was located in close

                                                physical proximity to Gupta’s office.

                                                       10.     Defendant Alex Avraamides is a resident of the United States. During the

                                                relevant period, Avraamides actively participated with Defendants and co-conspirators in an

                                                illegal price-fixing and bid-rigging conspiracy. The conspiracy was well underway prior to when

                                                Relator arrived at General Chemical, and Relator quickly learned of the existence of the

                                                conspiracy through the statements and actions of co-workers like Amita Gupta upon starting at

                                                General Chemical in 2008. Alex Avraamides worked at General Chemical and then moved to a

                                                position at GEO Specialty Chemicals, Inc. in or about 2005, prior to Relator’s arrival at General

                                                Chemical. The conspiracy was likely underway at General Chemical no later than Avraamides’s

                                                departure to GEO, and likely earlier given reports within the office that Avraamides would meet

                                                with competitors in the General Chemical parking lot. Reichl worked closely and was close

                                                friends with Avraamides, and the conspiratorial coordination between GEO and General

                                                Chemical began no later than when Avraamides went to GEO in or around 2005. Avraamides

                                                returned to General Chemical and furthered the conspiracy in his role as a VP in or around mid-

                                                2009. During the relevant period, Avraamides held the position of Vice President after Frank

                                                Reichl at Defendant General Chemical. Relator observed Avraamides having discussions with

                                                                                                 8
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 10 of 63 PageID:
                                                                              37418


                                              competitor companies in which Avraamides and the competitors colluded and engaged in efforts

                                              to rig the price of bids for liquid aluminum sulfate. When Avraamides took over for Reichl and
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              assumed the role as Vice President of Marketing, it quickly became clear that Avraamides was

                                              aware of the conspiracy and fully engaged in it. Avraamides instructed Relator to interpret bid

                                              results based on individual motives. From this direction, it was clear that Avraamides knew key

                                              individuals at each competitor and communicated with them frequently. Like Reichl,

                                              Avvraamides allowed Gupta to run the conspiracy from day-to-day. Avraamides was very active

                                              in advising General Chemical personnel to contact competitors. For instance, Avraamides

                                              wanted all Business Managers, including but not limited to Relator, Lisa Brownlee, Kathy Baker,

                                              and Andrew Hoffman to become familiar with General Chemical’s competition and pushed them

                                              to contact competitors. Since Avraamides had previously worked at GEO Specialty Chemicals,

                                              Inc. prior to returning to General Chemical, he knew the relevant people involved in the

                                              conspiracy, and had worked at GEO to develop and further the conspiracy in collaboration with

                                              GEO executive, Brian Steppig. Avraamides had direct input on larger bids, and there was a

                                              threshold dollar amount or ceiling whereby Gupta had to get Avraamides’s approval for bids.

                                              Gupta would have been required to obtain Avraamides’s approval in order to submit bids in

                                              Chicago, and Avraamides had the expectation and knowledge that his subordinates would

                                              engage in the Alum business in Illinois. Avraamides’s compensation would have been impacted

                                              in the same manner as Opalewski’s compensation in that Avraamides had a great deal to gain

                                              from the success of the Alum business since he received very large bonuses tied directly to the

                                              performance of Alum. Relator worked with Avraamides on a regular basis and his office was

                                              located in close physical proximity to Avraamides’s office. Relator’s position required him to

                                              know what information to provide to Avraamides and upper management.

                                                     11.     Defendant Bill Redmond is a resident of the United States. Redmond was the

                                                                                              9
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 11 of 63 PageID:
                                                                              37419


                                              CEO of GenTek from the time Relator was hired in August 2008 through the sale to Chemtrade.

                                              Vince Opalewski, Alex Avraamides, Frank Reichl, and Amita Gupta all reported to Redmond
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              while they were at General Chemical. While his subordinates actively participated with

                                              Defendants and co-conspirators in an illegal price-fixing and bid-rigging conspiracy, Redmond

                                              knew or acted in reckless disregard or deliberate ignorance of the bid-rigging conspiracy.

                                                     American Securities LLC is a private equity firm with its principal place of business

                                              located at 299 Park Avenue, New York City, New York 10171. In October 2009, it acquired

                                              General Chemical in conjunction with its acquisition of GenTek, Inc. Relator contacted

                                              management for American Securities on multiple occasions to report the bid-rigging scheme and

                                              specifically detailed Redmond’s knowledge or reckless disregard and deliberate ignorance of the

                                              conspiracy. In or around 2011, Relator raised concerns about the bid-rigging conspiracy directly

                                              with David Cohen, Director of Human Capital for American Securities, but no action was taken

                                              to prevent, halt, or rectify the damage caused by the conspiracy. Relator specifically raised

                                              concerns about Bill Redmond, CEO of GenTek, Inc., who oversaw General Chemical, and the

                                              fact that he had knowledge of the Alum conspiracy but failed to take any action to prevent or halt

                                              the conspiracy. American Securities and its management chose to ignore Relator’s concerns. In

                                              or about August 2012, Relator wrote a letter to Michael Fisch, senior executive of American

                                              Securities, informing him that Relator had raised concerns with David Cohen a year earlier but

                                              that his concerns were never addressed. Relator’s letter to Mr. Fisch raised similar concerns to

                                              those Relator had raised with Mr. Cohen a year earlier, including the collusive bid-rigging

                                              conspiracy and the failure of American Securities or Bill Redmond to do anything to halt,

                                              prevent, or rectify the damage inflicted by the conspiracy. Once again, the situation did not

                                              improve and no action was taken to make any changes in response to Relator’s concerns.

                                              Redmond was aware of the dramatic increase in profitability of the Alum business, a direct result

                                                                                              10
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 12 of 63 PageID:
                                                                              37420


                                              of the conspiracy, and Redmond had the expectation and knowledge that his subordinates would

                                              engage in the Alum business in Illinois. Redmond ratified and approved the conspiracy,
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              including by failing to investigate or inquire about it when he was clearly aware of it. Redmond

                                              would have been in charge of setting raises and bonuses and paying them out in accordance with

                                              the Alum business performance. Thus, he was willing to pay large bonuses for results and

                                              performance that was a direct product of the conspiracy. Redmond would have received

                                              significant bonuses as well directly tied to the Alum business and its increased profitability due

                                              to the conspiracy. Relator worked with Redmond on a regular basis, and Relator’s position

                                              required him to know what information to provide to Redmond and upper management.

                                              Moreover, General Chemical partially acquired Alchem, Inc. in 2011. General Chemical did not

                                              take over Alchem’s plant, but instead acquired Alchem to obtain Alchem’s customer lists and

                                              remove Alchem from the market, allowing General Chemical, GEO, and C&S to increase

                                              pricing. Bill Redmond indicated that General Chemical and GenTek were pursuing as many as

                                              six similar acquisitions, and General Chemical had the backing of American Securities in these

                                              acquisitions as American Securities was willing to provide financing to buy market dominance.

                                              Since General Chemical already had approximately 50% of the Alum market, these acquisitions

                                              were intended to severely limit competition and result in substantially higher prices for

                                              consumers. Relator reported these concerns to his contact at the FBI in May 2012 in an effort to

                                              block further anti-competitive conduct by Defendants.

                                                     12.     Defendant General Chemical Corporation was a corporation operating under the

                                              laws of Delaware, with a principal place of business located at 90 East Halsey Road, Parsippany,

                                              New Jersey. General Chemical Corporation had Alum manufacturing and distribution facilities

                                              throughout the United States and was one of the leading manufacturers and suppliers of water

                                              treatment chemicals, which included Alum. During the relevant period, either directly or through

                                                                                               11
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 13 of 63 PageID:
                                                                              37421


                                              subsidiaries and affiliates, General Chemical Corporation sold Alum throughout the United

                                              States, including in Illinois. General Chemical Group, Inc. owned General Chemical Corporation
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              until April 30, 1999, when it was spun off into a holding company that became known as

                                              GenTek, Inc. Defendant Chemtrade Logistics Income Fund, an entity based in Canada, came into

                                              possession of all of the business of General Chemical and its subsidiaries, including all of

                                              General Chemical’s assets and liabilities, after an acquisition on January 23, 2014 (“Chemtrade

                                              Acquisition”). The United States Department of Justice has granted conditional amnesty for the

                                              General Chemical Corporation for its activities relating to the Alum conspiracy; this granting of

                                              conditional amnesty entailed General Chemical admitting to participating in criminal

                                              anticompetitive conduct with its competitors. The Justice Department only offers such amnesty

                                              where the leniency applicant admits there is evidence suggesting that a criminal violation of the

                                              antitrust laws occurred. These admissions directly show that General Chemical engaged in anti-

                                              competitive conduct, and, thus, certifications submitted to Illinois municipalities and

                                              governmental entities by General Chemical in order to secure Alum contracts were false. See ¶¶

                                              100-107.

                                                        13.   Defendant General Chemical LLC was a limited liability company existing under

                                              the laws of Delaware, with its principal place of business at 90 Halsey Road, Parsippany, New

                                              Jersey.

                                                        14.   Defendant General Chemical Performance Products LLC was a limited liability

                                              company operating under the laws of Delaware, with its principal place of business at 90 East

                                              Halsey Road, Parsippany, New Jersey. During the relevant timeframe, either directly or through

                                              subsidiaries and affiliates, General Chemical Performance Products sold Alum throughout the

                                              United States. General Chemical Performance Products was sold in the Chemtrade Acquisition.

                                                        Defendants General Chemical Corporation, General Chemical LLC, and General

                                                                                               12
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 14 of 63 PageID:
                                                                              37422


                                              Chemical Performance Products, LLC, are referenced collectively herein as “General Chemical.”

                                              During the relevant period, General Chemical gave full authorization to or ordered Reichl’s,
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              Opalewski’s, Gupta’s, Avraamides’s, and Redmond’s involvement in the conspiracy alleged in

                                              this complaint. Defendants General Chemical, USALCO, GEO, C&S, Delta, and Alchem entered

                                              into a conspiratorial agreement no later than 2005 to fix prices and rig bids for Alum contracts.

                                              The conspiracy was propelled into action in part due to Alex Avraamides coordinating with

                                              competitors in his role at General Chemical in 2005 or earlier, and then leaving General

                                              Chemical in 2005 to work for GEO. From there, he and close friend and former colleague Frank

                                              Reichl, among others, developed and carried out the conspiracy. The conspiracy lasted until at

                                              least the commencement in 2011 of the Justice Department’s criminal investigation into the

                                              collusive scheme. Particular communications and coordination amongst the specific Defendants

                                              are detailed at ¶ 37 (“Relator’s Knowledge of the Conspiracy”). The conspiracy entailed an

                                              agreement to drive up the price of Alum through submitting sham or throwaway bids such that

                                              the conspirators would either win a particular contract at an inflated price or allow a co-

                                              conspirator to win a contract at an inflated price, or through an agreement to have other co-

                                              conspirators submit bids in furtherance of the conspiracy as certain co-conspirators would

                                              intentionally stay away from bidding for certain Alum contracts that they otherwise would have

                                              bid upon if not for the conspiracy. The details of the specific inflated bids submitted in Illinois by

                                              the Defendants, and instances in which competitors agreed to allow others to submit bids while

                                              staying away from certain Illinois municipalities is detailed in ¶¶ 53-99, along with particulars as

                                              to why certain Defendants would have bid on Alum contracts if not for the conspiratorial

                                              agreement and specifics of the inflated bids submitted. ¶¶ 39-45 explain the degree to which the

                                              bid prices are inflated and, along with ¶¶ 46-51 show increases in prices and bidding behavior

                                              that could only be explained by collusive activity. Having laid out in detail this conspiracy and

                                                                                               13
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 15 of 63 PageID:
                                                                              37423


                                              how it transpired in Illinois and Chicago, Relator specifically details at ¶¶ 100-109 the false

                                              certifications that the conspirators submitted and/or caused to be submitted in order to
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              fraudulently secure Alum contracts. As detailed further below, General Chemical secured

                                              contracts in Illinois while also submitting sham bids and purposely refraining from bidding in

                                              certain contracts in Illinois, including in Chicago, that they otherwise would have bid on had

                                              there not been an anti-competitive conspiracy in effect.

                                                     15.     Defendant GenTek Inc. (“GenTek”) is a publicly-traded Delaware corporation,

                                              with its principal place of business at 90 East Halsey Road, Parsippany, New Jersey. From in or

                                              about 1999 until October 2009, General Chemical was a wholly owned and controlled subsidiary

                                              of GenTek. During the relevant period, GenTek, General Chemical’s parent company, was fully

                                              aware of and authorized and ratified General Chemical’s involvement in its illegal price-fixing

                                              and bid-rigging conspiracy as described herein. During the relevant timeframe, either directly or

                                              through subsidiaries and affiliates, GenTek sold Alum throughout the United States.

                                                             a) On or about October 11, 2002, GenTek filed a voluntary Chapter 11 petition

                                                                 in the United States Bankruptcy Court for the District of Delaware, including

                                                                 bankruptcy filings on behalf of subsidiaries such as General Chemical

                                                                 Corporation. As of October 7, 2003, GenTek and General Chemical

                                                                 Corporation were discharged from bankruptcy pursuant to a plan of

                                                                 reorganization. GenTek and General Chemical Corporation were involved in

                                                                 the conspiracy alleged herein throughout the relevant period through the

                                                                 activities of numerous GenTek and General Chemical senior executives.

                                                             b) After being discharged from bankruptcy, GenTek and General Chemical

                                                                 continued to participate in the conspiracy, including by continuing to take part

                                                                 in the conduct described herein relating to Alum. GenTek and General

                                                                                               14
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 16 of 63 PageID:
                                                                              37424


                                                                  Chemical’s specific post-discharge actions undertaken in furthering the

                                                                  conspiracy are detailed herein and are consistent with the actions undertaken
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                                  by all of the Defendants throughout the relevant period.

                                                               c) Irrespective of whether GenTek and General Chemical took part in the

                                                                  conspiracy throughout the relevant period or commenced and/or rejoined

                                                                  participation in the conspiracy immediately upon being discharged from

                                                                  bankruptcy, this complaint is seeking to recover damages from GenTek and

                                                                  General Chemical exclusively for GenTek’s and General Chemical’s post-

                                                                  discharge conduct, and does not seek to violate any orders of the Bankruptcy

                                                                  Court. Additionally, this complaint seeks damages from the remaining

                                                                  Defendants for GenTek’s and General Chemical’s pre-discharge conspiratorial

                                                                  activities, and damages as to GenTek and General Chemical are subject to the

                                                                  doctrine of joint and several liability.

                                                     16.       In approximately January 2014, Defendants Chemtrade Chemicals Corporation,

                                              Chemtrade Chemicals US LLC, Chemtrade Solutions, LLC, Chemtrade Logistics Income Fund,

                                              and Chemrade Logistics Inc. (collectively, “Chemtrade”) absorbed General Chemical, and

                                              assumed all rights and obligations of General Chemical in a transaction valued at roughly $860

                                              million. As the legal successor in interest to General Chemical, Chemtrade assumed the liability

                                              for damages caused by General Chemical’s participation in the conspiracy to fix prices and rig

                                              bids for Alum.

                                                     17.       Defendant Chemtrade Logistics Income Fund (“CLIF”) is a limited-purpose trust

                                              that was established on July 11, 2001, pursuant to the laws of the Province of Ontario, Canada

                                              with its principal place of business at Suite 300, 155 Gordon Baker Road, Toronto, Ontario M2H

                                              3N5. As stated above, in 2014, CLIF completed the Chemtrade Acquisition and thus acquired the

                                                                                                 15
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 17 of 63 PageID:
                                                                              37425


                                              assets and liabilities of General Chemical and its subsidiaries. Consequently, it bears financial

                                              responsibility for the pre-acquisition actions described herein and has accepted that it might be
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              sued for such actions. Additionally, CLIF has acknowledged that GenTek has agreed to

                                              indemnify it, at least partially.

                                                      18.     Defendant Chemtrade Logistics Inc. is a publicly-traded Canadian corporation,

                                              with its principal places of business located at 90 East Halsey Road, Parsippany, New Jersey and

                                              Ontario, Canada. General Chemical became part of Chemtrade through the Chemtrade

                                              Acquisition in January 2014, with Chemtrade assuming all rights and obligations of General

                                              Chemical. As the legal successor-in-interest to General Chemical, Chemtrade is liable for

                                              damages caused by General Chemical’s conspiratorial conduct to fix prices and rig bids.

                                                      19.     Defendant Chemtrade Solutions LLC, based in Parsippany, New Jersey, is a

                                              subsidiary of the Ontario-based Chemtrade Logistics Inc. Chemtrade Solutions LLC was

                                              Relator’s employer. Chemtrade Solutions LLC, along with Chemtrade Logistics Inc., fell under

                                              the ownership of General Chemical after the January 2014 Chemtrade Acquisition. As the legal

                                              successor-in-interest to General Chemical, Chemtrade Solutions LLC is liable for damages

                                              caused by General Chemical’s conspiratorial conduct to fix prices and rig bids.

                                                      20.     Defendant Chemtrade Chemicals Corporation is a Delaware corporation, with its

                                              principal place of business at 90 E. Halsey Road, Parsippany, New Jersey, and is a wholly owned

                                              and controlled subsidiary of Defendant Chemtrade Holding Partnership. It is a successor-in-

                                              interest to General Chemical.

                                                      21.     Defendant Chemtrade Chemicals US LLC is a limited liability company

                                              organized under Delaware law, with its principal place of business at 90 E. Halsey Road,

                                              Parsippany, New Jersey. It is a wholly owned and controlled subsidiary of Defendant Chemtrade

                                              Chemicals Corporation and a successor-in-interest to General Chemical.

                                                                                               16
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 18 of 63 PageID:
                                                                              37426


                                                     22.     GEO Specialty Chemicals, Inc. is a privately-held Ohio corporation with its

                                              principal place of business located at 340 Mathers Road, Ambler, Pennsylvania. GEO Specialty
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              manufactures, supplies, and markets specialty chemicals, which include water treatment

                                              chemicals, for customers in the United States and worldwide. GEO Specialty has water treatment

                                              chemical production facilities located in Alabama, Arkansas, Georgia, Louisiana, Maryland,

                                              Mississippi, North Carolina, South Carolina, Tennessee, and Texas. During the relevant

                                              timeframe, either directly or through its subsidiaries and affiliates, GEO Specialty sold Alum

                                              throughout the United States. At all times throughout the relevant period, GEO Specialty gave

                                              full authorization to or mandated Steppig’s participation in the conspiracy alleged in this

                                              complaint.

                                                             a) On or about March 18, 2004, GEO Specialty filed a voluntary Chapter 11

                                                                 petition in the United States Bankruptcy Court for the District of New Jersey.

                                                                 As of December 20, 2004, GEO Specialty was discharged from bankruptcy

                                                                 pursuant to a plan of reorganization. GEO Specialty took part in the

                                                                 conspiracy alleged herein throughout the relevant timeframe through the

                                                                 conduct of numerous GEO Specialty senior executives.

                                                             b) After being discharged from bankruptcy, GEO Specialty confirmed its

                                                                 participation in the conspiracy, partly by continuing to engage in the actions

                                                                 described herein regarding Alum. Specific post-discharge actions of GEO

                                                                 Specialty in furthering the conspiracy are consistent with the conduct

                                                                 undertaken by all of the Defendants and GEO Specialty throughout the

                                                                 relevant timeframe.

                                                             c) Irrespective of whether GEO Specialty took part in the conspiracy during the

                                                                 relevant timeframe or joined and/or confirmed membership in the conspiracy

                                                                                               17
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 19 of 63 PageID:
                                                                              37427


                                                                 immediately following its being discharged from bankruptcy, this complaint

                                                                 seeks to recover damages from GEO Specialty solely for GEO Specialty’s
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                                 post-discharge actions, and does not seek to violate any orders of the

                                                                 Bankruptcy Court. However, pursuant to the law, the damages from GEO

                                                                 Specialty’s post-discharge actions may include damages throughout the

                                                                 relevant period. Additionally, this complaint seeks damages from the

                                                                 remaining Defendants for GEO Specialty’s pre-discharge conspiratorial

                                                                 actions, and damages as to GEO Specialty are subject to the doctrine of joint

                                                                 and several liability.

                                                             d) On June 16, 2016, GEO Specialty entered into a plea agreement (incorporated

                                                                 hereto and attached hereto as Exhibit 3) with the Antitrust Division of the

                                                                 United States Department of Justice in which GEO Specialty entered a guilty

                                                                 plea in the United States District Court for the District of New Jersey to

                                                                 charges of violating 15 U.S.C., section 1 in conjunction with a conspiracy to

                                                                 rig bids and allocate customers for, and to fix the price of, liquid aluminum

                                                                 sulfate supplied to municipalities and pulp and paper manufacturers

                                                                 throughout the United States from at least as early as 1997 and continuing

                                                                 until in or about February 2011.

                                                     As detailed in the “Sham Bids Submitted in Illinois” section at ¶¶ 53-82 below, GEO was

                                              actively involved in the conspiracy in Illinois by submitting numerous sham bids in order to

                                              inflate the price so that a co-conspirator would win the bid at an inflated price per the

                                              conspiratorial arrangement. Moreover, GEO has refrained from submitting Alum bids in Illinois

                                              municipalities, including in Chicago, in furtherance of the conspiracy, (See “Agreement to Have

                                              Others Submit Bids in Illinois in Furtherance of the Conspiracy” at ¶¶ 83-99 below) to allow co-

                                                                                               18
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 20 of 63 PageID:
                                                                              37428


                                              conspirators to win Alum contracts at an inflated price, even though GEO is capable of and has

                                              supplied Alum to Illinois municipalities and entities: in 2014, GEO won the Alum contract in
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              Taylorville, Illinois, and supplied that contract, and could supply other Illinois municipalities and

                                              entities from its Counce, Tennessee plant.

                                                     23.     C&S Chemicals, Inc. is a privately-held Pennsylvania corporation with its

                                              principal place of business located at 4180 Providence Road, Marietta, Georgia. The specialty of

                                              C&S Chemicals is the production of Liquid Aluminum Sulfate and Sodium Aluminate and

                                              currently has six manufacturing facilities in Florida, Georgia, South Carolina, Illinois, and

                                              Minnesota. During the relevant timeframe, either directly or through its subsidiaries and

                                              affiliates, C&S Chemicals sold Alum throughout the United States. As detailed in the “Sham

                                              Bids Submitted in Illinois” and “Agreement to Have Others Submit Bids in Illinois in

                                              Furtherance of the Conspiracy” sections at ¶¶ 53-99 below, C&S secured contracts in Illinois

                                              while also submitting sham bids and purposely refraining from bidding on certain contracts in

                                              Illinois, including in Chicago, that they otherwise would have bid on had there not been an anti-

                                              competitive conspiracy in effect. C&S submitted bids other than those described below,

                                              including a bid for $143.00 per dry ton in the Village of Wilmette in 2005.

                                                     24.     Delta Chemical Corporation was a Maryland-based producer of aluminum-based

                                               water and wastewater treatment chemicals such as liquid aluminum sulfates, sodium aluminates,

                                               and polyaluminum chlorides. Its products were sold to industrial and municipal clients, as well

                                               as to federal agencies such as the United States Army. On November 17, 2011, Delta Chemical

                                               Corporation and its distribution company, Delta Transport, Inc., were acquired by USALCO,

                                               LLC. Delta owned an Alum plant or plants located in the Midwest, including but not limited to

                                               a plant located in Ashtabula, Ohio, and thus was capable of supplying Illinois municipalities

                                               and entities, including Chicago, due to the location of this Alum facility. However, as outlined

                                                                                               19
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 21 of 63 PageID:
                                                                              37429


                                               below and per the conspiracy outlined further below, Delta agreed to have co-conspirators

                                               submit inflated bids in Illinois and to refrain from submitting bids in Illinois and Chicago as
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                               part of the conspiratorial arrangement. Moreover, Delta engaged in sham bidding for Alum

                                               contracts in Illinois, including in the City of Woodstock as detailed below.

                                                     25.     USALCO, LLC is a privately-held Maryland corporation with its principal place

                                              of business located at 2601 Cannery Avenue, Baltimore, Maryland. USALCO manufactures and

                                              distributes aluminum-based chemical products to industrial and municipal markets in North

                                              America. USALCO is also the successor to Delta Chemical, another Alum producer. USALCO

                                              has manufacturing facilities located in Indiana, Louisiana, Maryland and Ohio. During the

                                              relevant timeframe, either directly or through its subsidiaries and affiliates, USALCO sold Alum

                                              throughout the United States, including to the City of Chicago. As detailed in the “Sham Bids

                                              Submitted in Illinois” and “Agreement to Have Others Submit Bids in Illinois in Furtherance of

                                              the Conspiracy” sections below at ¶¶ 53-99, USALCO secured contracts in Illinois, including

                                              Chicago, while also submitting sham bids and purposely refraining from bidding in certain

                                              contracts that they otherwise would have bid on had there not been an anti-competitive

                                              conspiracy in effect.

                                                     26.     Alchem Incorporated is a privately-held industrial chemical producer with its

                                              principal places of business located at 2042 Buie Philadelphus Road, Red Springs, North

                                              Carolina 28377 and 8135 Red Road, Rockwell, NC 28138. Its products include various

                                              chemicals used for industrial, drinking, and waste water treatment. Alchem was actively

                                              involved in the nationwide conspiracy as detailed below, including direct coordination with

                                              Amita Gupta and General Chemical to rig bids in North Carolina. This included an agreement to

                                              stay away and allow General Chemical to win certain Alum contracts, including allowing

                                              General Chemical to win the Alum contract in Charlotte, North Carolina in 2009 and after.

                                                                                               20
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 22 of 63 PageID:
                                                                              37430


                                              Alchem also refrained from bidding on certain Alum accounts in furtherance of the conspiracy,

                                              including agreeing to have co-conspirators submit inflated bids and refraining from bidding for
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              Alum contracts in Newport News, Virginia throughout the course of the conspiracy. This

                                              agreement caused false certifications, falsely claiming that there was no bid-rigging or collusion

                                              involved in the bidding process, to be submitted to Illinois municipalities and entities in order to

                                              secure Alum contracts on a fraudulent basis. Alchem’s agreement to refrain from bidding on

                                              contracts, such as those in North Carolina and Virginia, allowed General Chemical the ability to

                                              profit disproportionately. These profits allowed General Chemical to refrain from bidding on

                                              certain lucrative contracts, including Alum contracts in Illinois and Chicago, in furtherance of

                                              the conspiracy as they were accumulating undue and substantial profits in other regions

                                              nationwide through coordinated efforts with co-conspirators like Alchem. Moreover, General

                                              Chemical partially acquired Alchem, Inc. in 2011. General Chemical did not take over Alchem’s

                                              plant, but instead acquired Alchem to obtain Alchem’s customer lists and remove Alchem from

                                              the market, allowing General Chemical, GEO, and C&S to increase pricing. Bill Redmond

                                              indicated that General Chemical and GenTek were pursuing as many as six similar acquisitions,

                                              and General Chemical had the backing of American Securities in these acquisitions as American

                                              Securities was willing to provide financing to buy market dominance. Since General Chemical

                                              already had approximately 50% of the Alum market, these acquisitions were intended to severely

                                              limit competition and result in substantially higher prices for consumers. Relator reported these

                                              concerns to his contact at the FBI in May 2012 in an effort to block further anti-competitive

                                              conduct by Defendants. Alchem’s acquisition marked a further extension of the conspiracy with

                                              the acquiescence and approval of Alchem itself.

                                                     27.     American Securities LLC is a private equity firm with its principal place of

                                              business located at 299 Park Avenue, New York City, New York 10171. In October 2009, it

                                                                                               21
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 23 of 63 PageID:
                                                                              37431


                                              acquired General Chemical in conjunction with its acquisition of GenTek, Inc. In December

                                              2013, it announced that it had entered into an agreement to sell General Chemical Corporation
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              and related entities to Chemtrade Logistics Income Fund for $860 million. Relator contacted

                                              management for American Securities on multiple occasions to report the bid-rigging scheme and

                                              specifically detailed Redmond’s knowledge or reckless disregard and deliberate ignorance of the

                                              conspiracy, but no action was taken in response to Relator’s reports. From approximately 2009

                                              until the end of 2013, American Securities owned General Chemical and GenTek, Inc., which

                                              was General Chemical’s parent company. During this time period, American Securities and its

                                              management were aware of and in control of General Chemical’s Alum business nationwide,

                                              including in the State of Illinois. For instance, Relator’s direct supervisor, Amita Gupta, Director

                                              of Marketing for Water Chemicals, provided reports to American Securities and its management

                                              about Alum bidding. Moreover, American Securities had at least two individuals assigned to

                                              manage General Chemical and to watch over the business. Thus, upon information and belief,

                                              American Securities exerted control over the submission of bids inflated by the price-fixing

                                              scheme, including in Illinois.

                                                     During its ownership of General Chemical and prior to 2011, American Securities

                                              was aware of the bid-rigging conspiracy related to Alum and directly profited from Alum sales,

                                              including sales to municipalities and entities in Illinois. As a direct result of the conspiracy,

                                              American Securities reaped increased profits from sales due to the inflated prices resulting from

                                              the conspiracy. American Securities had authority and control over General Chemical and all

                                              other subsidiaries such that American Securities could have prevented and/or halted the bid-

                                              rigging conspiracy, but chose not to.

                                                     Moreover, upon information and belief, American Securities became aware of the bid-

                                              rigging conspiracy prior to its acquisition of General Chemical in 2009, when, during the due

                                                                                                22
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 24 of 63 PageID:
                                                                              37432


                                              diligence process during the acquisition, American Securities reviewed historical financial

                                              information and interviewed management prior to taking General Chemical private. During this
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              due diligence process, American Securities would have become aware of increased profitability

                                              from roughly 2007 to 2009 that resulted directly from the bid-rigging conspiracy and would have

                                              been too large of an increase to be justified by non-collusive activity, as, for instance, American

                                              Securities utilized debt to improve their returns on the investment such that they needed to

                                              understand the reliability of the cash flow to secure loans.

                                                     In or around 2011, Relator raised concerns about the bid-rigging conspiracy directly with

                                              David Cohen, Director of Human Capital for American Securities, but no action was taken to

                                              prevent, halt, or rectify the damage caused by the conspiracy. Relator specifically raised

                                              concerns about Bill Redmond, CEO of GenTek, Inc., who oversaw General Chemical, and the

                                              fact that he had knowledge of the Alum conspiracy but failed to take any action to prevent or halt

                                              the conspiracy. Bill Redmond was directly controlled by American Securities, but American

                                              Securities and its management chose to ignore Relator’s concerns.

                                                     In or about August 2012, Relator wrote a letter to Michael Fisch, senior executive of

                                              American Securities, informing him that Relator had raised concerns with David Cohen a year

                                              earlier but that his concerns were never addressed. Relator’s letter to Mr. Fisch raised similar

                                              concerns to those Relator had raised with Mr. Cohen a year earlier, including the collusive bid-

                                              rigging conspiracy and the failure of American Securities or Bill Redmond to do anything to halt,

                                              prevent, or rectify the damage inflicted by the conspiracy. Once again, the situation did not

                                              improve and no action was taken to make any changes in response to Relator’s concerns.

                                                     Moreover, General Chemical partially acquired Alchem, Inc. in 2011. General Chemical

                                              did not take over Alchem’s plant, but instead acquired Alchem to obtain Alchem’s customer lists
                                                                                               23
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 25 of 63 PageID:
                                                                              37433


                                              and remove Alchem from the market, allowing General Chemical, GEO, and C&S to increase

                                              pricing. Bill Redmond indicated that General Chemical and GenTek were pursuing as many as
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              six similar acquisitions, and General Chemical had the backing of American Securities in these

                                              acquisitions as American Securities was willing to provide financing to buy market dominance.

                                              Since General Chemical already had approximately 50% of the Alum market, these acquisitions

                                              were intended to severely limit competition and result in substantially higher prices for

                                              consumers. Relator reported these concerns to his contact at the FBI in May 2012 in an effort to

                                              block further anti-competitive conduct by Defendants.


                                                                                        Jurisdiction and
                                                                                             Venue

                                                     28.     The Court has jurisdiction of this action pursuant to Article VI § 9 of the Illinois

                                              Constitution and Municipal Code of Chicago Chapter 1-22-030. The allegations and transactions

                                              upon which this action is based have not been publicly disclosed. Relator also has direct and

                                              independent knowledge of the information on which the allegations are based. He learned this

                                              information during his employment with Defendant General Chemical Corporation, as evidenced

                                              in part by his contemporaneous communications with the United States Department of Justice

                                              about the illegal scheme. Relator has unique, direct, and first-hand knowledge relating to the

                                              conspiracy and fraud perpetrated by Defendants. As outlined above and below, Relator worked

                                              closely with active participants in the conspiracy at General Chemical like Amita Gupta, Alex

                                              Avraamides, Frank Reichl, Vincent Opalewski, and Bill Redmond. Relator’s office was

                                              physically near to major players in the conspiracy, allowing him to observe the intricacies of the

                                              conspiracy in action. Given the nature of his job duties and that the office Relator worked in was

                                              small in size, he also worked closely with Lisa Brownlee, General Chemical’s Business Manager


                                                                                               24
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 26 of 63 PageID:
                                                                              37434


                                              for the Midwest region, allowing him to gain first-hand knowledge and insight into how the

                                              conspiracy was being implemented in Illinois and Chicago. The conspiracy likely would not
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              have been uncovered if not for Relator directly contacting the Antitrust Division of the

                                              Department of Justice in May 2009. The “Relator’s Knowledge of the Conspiracy” section at ¶

                                              37 herein details much of the content that Relator conveyed to his government contacts, an

                                              attorney at the Antitrust Division of the DOJ and an FBI investigator, through extensive email

                                              communications from May 2009 until at least 2012. Thus, he provided all of the information to

                                              the government before filing suit. The DOJ investigation into the conspiracy, which culminated

                                              in the indictments and guilty pleas of Reichl, Steppig, and GEO began in earnest in 2011 as a

                                              direct result of the unique information shared, selflessly and at great risk and cost to his career,

                                              with the government. When General Chemical got wind of the formal criminal investigation

                                              commenced by the Justice Department in 2011 based on Relator’s disclosures, General Chemical

                                              hired the law firm Weil, Gotshal & Manges to conduct an internal investigation. Relator was

                                              interviewed as part of the internal investigation, and he was forthcoming about his knowledge of

                                              the Alum scheme and provided detailed information of his knowledge. Relator also voluntarily

                                              provided this information to the City of Chicago before filing these claims.

                                                     29.     Venue is proper pursuant to 735 ILCS 5/2-101 and 735 ILCS 5/2-102 because

                                              some of the transactions complained of herein occurred in Cook County, Illinois.

                                                                                         Background

                                                     30.     Liquid aluminum sulfate, or Alum, is a coagulant utilized in the removal of

                                              impurities and other substances from water. The primary customers for liquid aluminum sulfate

                                              are municipalities, which use it in potable water and wastewater treatment, and pulp and paper

                                              companies, which use it in the course of their manufacturing processes.

                                                     31.     Municipalities typically acquire their supplies of liquid aluminum sulfate via a
                                                                                                25
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 27 of 63 PageID:
                                                                              37435


                                              publicly-advertised, competitive bidding process. In most cases, municipal contracts for liquid

                                              aluminum are one year in duration, but some contracts provide for renewal for a longer period of
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              time.

                                                      32.    Pulp and paper companies typically acquire their supplies of liquid aluminum

                                              sulfate through “requests for price” that are issued to suppliers of liquid aluminum sulfate. The

                                              particulars of the resulting contracts are subject to negotiation between the suppliers, who

                                              respond to the requests for price, and the pulp and paper companies. Contracts relating to the

                                              supply of liquid aluminum sulfate to pulp and paper companies can last for a year or more. The

                                              results of the negotiations between the liquid aluminum sulfate suppliers and the pulp and paper

                                              companies are usually not made public.

                                                                                            Facts

                                                   A. Commencement of the Conspiracy

                                                      33.    From, at minimum, as early as the dates alleged herein, and beginning no later

                                              than 2005 and continuing through at least February 2011, Defendants and their co-conspirators

                                              (collectively, “Defendants”) entered into and participated in a conspiracy for the purposes of

                                              suppressing and eliminating competition in the selling and marketing of liquid aluminum sulfate

                                              by entering into an agreement to rig bids and allocate customers for, and to fix, stabilize, and

                                              maintain the price of liquid aluminum sulfate sold to municipalities and pulp and paper

                                              companies throughout the United States. From his personal knowledge from working at General

                                              Chemical, including his analysis of bid data (which he reviewed and had access to pursuant to

                                              his position and job duties at General Chemical and Chemtrade) from prior to his employment at

                                              General Chemical, Relator has knowledge that the conspiracy was in effect by no later than 2005

                                              and lasted through at least February 2011. The effects of the conspiracy in terms of inflated

                                              prices may have manifested themselves at different times depending upon the locale, but the
                                                                                               26
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 28 of 63 PageID:
                                                                              37436


                                              conspiracy typically manifested itself in the form of a sharp increase in prices in or around the

                                              mid-to-late 2000s.
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                        34.   No official of the City of Chicago charged with responsibility to act on the

                                              conspiracy alleged herein knew or reasonably should have known of the conspiracy or the related

                                              false statements prior to the announcement of the prosecution of Frank Reichl on October 27,

                                              2015.

                                                   B. The Conspiratorial Agreement

                                                        35.   The conspiracy entailed a continuing agreement, understanding, and concert of

                                              action among the Defendants and their co-conspirators, the substantial terms of which were to rig

                                              bids and allocate customers for, and to fix, stabilize, and maintain the price of liquid aluminum

                                              sulfate sold to the City of Chicago and other municipalities and entities throughout the State of

                                              Illinois and nationwide, and pulp and paper companies in the United States.

                                                        36.   For the purpose of forming and carrying out the conspiracy, the Defendants and

                                              their co-conspirators carried out the plans that they conspired to do, including, among other

                                              things:

                                                              (a) taking part in meetings and conversations for the purpose of discussing each

                                                                   other’s liquid aluminum sulfate business;

                                                              (b) agreeing to “stay away” from each other’s “historical” customers by not

                                                                   attempting to attract the business of those customers;

                                                              (c) keeping track of bid and pricing histories in order to determine which

                                                                   accounts were the “historical” customers of each co-conspirator or other

                                                                   supplier of liquid aluminum sulfate, for the purpose of determining whether to

                                                                   seek a specific contract or to submit an intentionally-losing or “throw away”

                                                                   bid or price quote;

                                                                                                27
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 29 of 63 PageID:
                                                                              37437


                                                             (d) placing intentionally-losing or “throw away” bids or price quotes to each

                                                                 other’s “historical’ liquid aluminum sulfate customers;
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                             (e) periodically, communicating about the price to be quoted to a customer by the

                                                                 intended winner for the purpose of determining the amount of the intended

                                                                 loser’s intentionally-losing or “throw away’ bid or price quotation;

                                                             (f) in certain instances, subject to a request of a co-conspirator, withdrawing an

                                                                 inadvertently-winning bid submitted to that co-conspirator’s “historical”

                                                                 customer;

                                                             (g) where a co-conspirator was unable to withdraw its inadvertently-winning bid,

                                                                 bidding to lose on one of its own customers to make up for the loss of that

                                                                 “historical” customer; and

                                                             (h) telling new employees how to determine whether and how to bid on, or quote

                                                                 a price for, the business of liquid aluminum sulfate customers in order to

                                                                 comply with the agreement between the Defendants not to compete.

                                                   C. Relator’s Knowledge of the Conspiracy
                                                     37.     Upon becoming a Business Manager at General Chemical in 2008, Relator soon

                                              thereafter learned of the conspiracy to rig bids and fix prices in the Alum industry. Within the

                                              small office in which McShane worked, Defendants Amita Gupta and Alex Avraamides openly

                                              discussed General Chemical’s agreement not to compete with certain suppliers in exchange for a

                                              reciprocal benefit, and they frequently directed Relator to act in accordance with that agreement.

                                              Some of the instances in which Relator witnessed the execution of the nationwide conspiracy

                                              first-hand and gained unique knowledge into the conspiracy include:

                                                             a) In 2008, the conspiracy was underway, but a misunderstanding between

                                                                 Defendants General Chemical and Alchem about bidding strategy caused

                                                                                              28
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 30 of 63 PageID:
                                                                              37438


                                                            General Chemical to lose the Charlotte, North Carolina, account to Alchem. In

                                                            response, General Chemical took the High Point, North Carolina, account
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                            from Alchem in April 2009. These events caused Gupta and Randall

                                                            Andrews, owner of Alchem, to meet and agree that Alchem would not bid on

                                                            Charlotte in 2009 and General Chemical would let Alchem win High Point

                                                            back. (Gupta may also have offered Alchem the Henderson, North Carolina,

                                                            account to sweeten the deal.) By no later than the following week, Gupta

                                                            relayed the purpose and result of this meeting to McShane.

                                                         b) In February 2009, Gupta ordered McShane to submit a bid that would not win

                                                            a contract with Dekalb County, Georgia, after she learned that the current

                                                            supplier was actually a distributor for C&S Chemicals, a co-conspirator:

                                                            General Chemical and C&S Chemicals, Inc. were engaging further in the

                                                            conspiracy by coordinating bids for DeKalb County, Georgia. In February

                                                            2009, Relator expressed interest in bidding on the DeKalb County account

                                                            that had been awarded to RGM of Georgia in the past. Upon learning that

                                                            RGM of Georgia was a distributor selling on behalf of C&S, a co-conspirator

                                                            with General Chemical, and given his knowledge of the conspiracy furthered

                                                            by his superiors at General Chemical, Relator emailed Gupta (in February

                                                            2009) “so I assume we don’t want to take it.” Gupta replied “Don’t take.

                                                            Thx.”

                                                         c) In September 2009, Gupta informed McShane that she and a representative of

                                                            Chameleon Industries, a co-conspirator, had agreed on a bidding strategy for a

                                                            contract with Trinity River Authority in Texas. Gupta then ordered McShane

                                                            not to bid competitively. McShane reported this incident to his contact at the

                                                                                         29
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 31 of 63 PageID:
                                                                              37439


                                                            Department of Justice.

                                                         d) In 2009 or 2010, McShane attended the Texas Water tradeshow with Gupta
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                            and other General Chemical employees. While there, they spoke with

                                                            Defendant Chino Garza, owner of Chameleon Industries, who stated openly,

                                                            “We need to talk more before bids.”

                                                         e) In June 2010, after McShane pointed out to Avraamides that C&S Chemicals

                                                            had shown signs of becoming more aggressive toward General Chemical’s

                                                            accounts, Avraamides expressed confidence that C&S would not actually

                                                            compete aggressively with General Chemical.

                                                         f) Also in June 2010, Avraamides expressed his frustration to McShane that a

                                                            company outside of the conspiracy, Kemira, had unexpectedly won a contract

                                                            in Columbia, South Carolina, that co-conspirator C&S Chemicals had agreed

                                                            would be allocated to General Chemical. McShane promptly reported this

                                                            incident to his contact at the Department of Justice.

                                                         g) In November 2010, after a conversation with representatives of GEO

                                                            Specialty Chemicals and C&S Chemicals, Avraamides told McShane and

                                                            Gupta that the companies would be raising their Alum prices by $25/dry ton.

                                                            McShane promptly reported this incident to his contact at the Department of

                                                            Justice.

                                                         h) Also in November 2010, McShane explained to his contact at the Department

                                                            of Justice that prices were high in the Midwest because General Chemical’s

                                                            competitors in the region—“US Alco and C&S”— “don’t go after our

                                                            business and we don’t go after theirs.” McShane had learned this information

                                                            from Gupta and his fellow Business Manager, Lisa Brownlee, whose region
                                                                                         30
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 32 of 63 PageID:
                                                                              37440


                                                            covered the Midwest.

                                                         i) In January 2011, Gupta told McShane that a representative of GEO Specialty
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                            Chemicals had apologized to Gupta for bidding too low for a contract in

                                                            Graham, North Carolina. McShane promptly reported this incident to his

                                                            contact at the Department of Justice.

                                                         j) Also in January 2011, Avraamides told McShane that he had advised

                                                            representatives of GEO Specialty Chemicals and C&S Chemicals to stay away

                                                            from customers supplied by Alchem, an Alum supplier that General Chemical

                                                            had just acquired. McShane promptly reported this incident to his contact at

                                                            the Department of Justice.

                                                         k) In January 2011 as well, General Chemical, GEO Specialty Chemicals, and

                                                            USALCO announced similar Alum price increases—increases that were only

                                                            partially explained by a rise in costs—suggesting continued collusion.

                                                            McShane promptly reported this incident to his contact at the Department of

                                                            Justice.

                                                         l) By 2011, the Department of Justice had begun a formal criminal investigation

                                                            based on McShane’s disclosures. When General Chemical got wind of the

                                                            formal criminal investigation commenced by the Justice Department in 2011

                                                            based on Relator’s disclosures, General Chemical hired the law firm Weil,

                                                            Gotshal & Manges to conduct an internal investigation. Relator was

                                                            interviewed as part of the internal investigation, and he was forthcoming about

                                                            his knowledge of the Alum scheme and provided detailed information of his

                                                            knowledge.



                                                                                         31
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 33 of 63 PageID:
                                                                              37441


                                                   D. The Conspiracy Carried Into Fruition and Its Impact

                                                     38.     As exemplified in the tables provided below at ¶¶ 47-51, Defendants carried out
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              their conspiracy by submitting inflated Alum bids and throwaway bids to municipalities and by

                                              not competing for each other’s historical customers. This conspiracy inflated the price of liquid

                                              aluminum sulfate nationwide.

                                                     39.     Based on knowledge derived from his employment at Chemtrade and from

                                              analysis of documents containing pricing information for various municipalities, Relator has

                                              accurately estimated a fair market price for Alum during the relevant period. Relator estimates

                                              that the cost to produce a dry ton of liquid aluminum sulfate is about $100.1 Relator estimates

                                              that freight costs roughly $30-$50 per dry ton and a fair profit would range from $20-$40 per dry

                                              ton. While fixed costs vary by plant depending on the demand in a given year, they are probably

                                              about $30 per dry ton. Adding these figures to the $100 cost to produce a dry ton of liquid

                                              aluminum sulfate, a fair price for Alum during the relevant period would have ranged from $180

                                              per dry ton to $220 per dry ton. However, based on Relator’s knowledge and experience in the

                                              industry, Alum could easily be produced for less than $100/dry ton, giving a lower range of $140

                                              to $180 per dry ton. The conspiracy was nationwide and prices were inflated above the fair price

                                              for Alum ($140 to $180 per dry ton) in numerous states, including but not limited to Illinois,

                                              North Carolina, Virginia, and Georgia. Each municipality or local governmental entity that

                                              purchased Alum bought hundreds of dry tons of Alum annually during the relevant period.

                                                     40.     $450 per dry ton represents an average composite figure for the amount that

                                              Illinois municipalities and local governmental entities were paying for liquid aluminum sulfate


                                                     1
                                                      The $100 per dry ton estimate is rooted in an assumption, based upon Relator’s
                                               experience in the industry, that sulfuric acid typically costs $120 per dry ton, with a
                                               consumption factor of 0.495, and bauxite (aluminum) usually costs $110 per dry ton at a
                                               consumption factor of 0.4. Thus, the material cost of a dry ton of Alum is roughly $100.

                                                                                              32
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 34 of 63 PageID:
                                                                              37442


                                              during the relevant period, so Illinois municipalities and entities, by paying $450 per dry ton on

                                              average, were routinely overcharged between $270 to $310 per dry ton during the relevant
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              period. On average, these prices were 150% to 221% above the fair market price.

                                                     41.     $300 per dry ton represents an average composite figure for the amount that North

                                              Carolina municipalities and local governmental entities were paying for liquid aluminum sulfate

                                              during the relevant period, so North Carolina municipalities and entities, by paying $300 per dry

                                              ton on average, were overcharged between $120 and $160 per dry ton. On average, these prices

                                              67% to 114% above the fair market price.

                                                     42.     $350 per dry ton represents an average composite figure for the amount that

                                              Virginia municipalities and local governmental entities were paying for liquid aluminum sulfate

                                              during the relevant period, so Virginia municipalities and entities, by paying $350 per dry ton on

                                              average, were overcharged between $170 to $210 per dry ton. On average, these prices were

                                              94% to 150% above the fair market price.

                                                     43.     $350 per dry ton represents an average composite figure for the amount that

                                              Georgia municipalities and local governmental entities were paying for liquid aluminum sulfate

                                              during the relevant period, so Georgia municipalities and entities, by paying $350 per dry ton on

                                              average, were overcharged between $170 to $210 per dry ton. On average, these prices were

                                              94% to 150% above the fair market price.

                                                     44.     On average, the City of Chicago paid approximately $350 per dry ton during the

                                              relevant period, so the City of Chicago was overcharged between $170 to $210 per dry ton. On

                                              average, these prices were 94% to 150% above the fair market price. More precisely, prior to

                                              USALCO winning the Alum contract for Chicago in 2009, Azteca Supply Co. provided Alum to

                                              Chicago with a winning bid of $150.13/dry ton, modifying the price to $189.13/dry ton in 2006.

                                              The $150/dry ton amount represents a baseline price that likely represents a fair Alum price that

                                                                                               33
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 35 of 63 PageID:
                                                                              37443


                                              Chicago should have been paying throughout the period from roughly 2005 to 2011, instead of

                                              the inflated prices it paid to USALCO. In paying approximately $350 per dry ton to USALCO
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              during the relevant period, Chicago was overcharged approximately $200 per dry ton, or

                                              overpaid by 133%.

                                                      45.     The impact of the conspiracy and false representations continues to this day as the

                                              price paid by municipalities and entities in the State of Illinois for liquid aluminum sulfate is

                                              vastly inflated above the fair market price. For instance, upon information and belief based upon

                                              Relator’s knowledge and experience in the industry and relevant bid documents, (which he

                                              reviewed and had access to pursuant to his position and job duties at General Chemical and

                                              Chemtrade), the current price paid by municipalities and entities in the State of Illinois for liquid

                                              aluminum sulfate is, at minimum, $250 per dry ton above a proper fair market price as a direct

                                              result of the collusive activity and false representations. Additionally, the current price paid by

                                              the City of Chicago for liquid aluminum sulfate is, at minimum, $100 per dry ton above a proper

                                              fair market price as a direct result of the collusive activity and false representations

                                                             Specific Examples of Conspiracy’s Nationwide Reach and Impact

                                                      46.     The following data provide illustrative examples that further demonstrate

                                              collusion in the Alum market. As each table shows, the price of Alum increased sharply between

                                              2007 and 2008 and then remained high. Although the original jump in price partly reflected

                                              increases in raw material costs, that rise did not fully justify the high bid prices, particularly for

                                              suppliers like General Chemical, who had contracts locking in raw material costs for 2008. More

                                              tellingly, exceptionally high Alum bid prices persisted in 2009, despite the fact that raw material

                                              costs plunged that year. The price of sulfur, the raw material used to make sulfuric acid (one of

                                              the two main components of alum), was hit particularly hard. But for collusion in the market,

                                              prices for Alum would have reached historic lows beginning in 2009. Instead, they remained

                                                                                                 34
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 36 of 63 PageID:
                                                                              37444


                                              well above a fair market price, as illustrated by the examples below. The winning bids in each

                                              chart are indicated with boldface type.
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                                                North Carolina: Charlotte and High Point
                                                      47.
                                                                        Charlotte, NC                                                         High Point,
                                                                                                                                                 NC
                                                Bid Open                                                 Bid        Bid Open                                                 Bid
                                                Date      Bidder           Plant Location                Price      Date       Bidder              Plant Location            Price
                                                6/15/2007 General Chemical Catawba (32 miles)             $223.45     7/5/2007 C & S               Greenwood, SC (222        $205.00
                                                                                                                                                   Miles)
                                                                                                                               Alchem              Rockwell, NC (44 Miles)   $223.05
                                                                                                                               GEO                 Georgetown, SC (221 Miles $249.00
                                                                                                                               Delta               Baltimore, MD (381 Miles) $256.40
                                                                                                                               General Chemical    Catawba, SC (107 Miles)   $259.04
                                                                                                                               Kemira              Savannah, GA (335 Miles) $280.00
                                                7/31/2008 Alchem           Rockwell, NC (43 miles)       $391.00      6/4/2008 Alchem              Rockwell, NC (44 Miles)   $335.00
                                                          General Chemical Catawba (32 miles)            $406.00               C&S                 Greenwood, SC (222        $335.00
                                                                                                                                                   Miles)
                                                         C&S                 Greenwood, SC (142 miles) $466.00                 GEO                 Georgetown, SC (221 Miles $449.00
                                                                                                                               General Chemical    Catawba, SC (107 Miles)   $409.00
                                                 6/4/2009 General Chemical   Catawba (32 miles)          $343.00     4/29/2009 General Chemical    Catawba, SC (107 Miles)   $224.00
                                                          Kemira             Savannah, GA (252 miles)    $386.00               Alchem              Rockwell, NC (44 Miles)   $261.00
                                                          C&S                Greenwood, SC (142 miles)   $485.00               Key Chem / GEO      Georgetown, SC (221 Miles $379.00
                                                          GEO                Georgetown, SC (188 miles   $498.58               Kemira              Savannah, GA (335 Miles) $390.00
                                                          Alchem             Rockwell, NC (43 miles)     no bid                Delta               Baltimore, MD (381 Miles) $436.00
                                                                                                                               C&S                 Greenwood, SC (222        $463.00
                                                                                                                                                   Miles)
                                                 4/1/2010 General Chemical Catawba (32 miles)            $335.00     2/16/2010 Alchem              Rockwell, NC (44 Miles)   $285.00
                                                                                                                               General Chemical    Catawba, SC (107 Miles)   $298.00
                                                                                                                               Kemira              Savannah, GA (335 Miles) $336.00
                                                                                                                               GEO                 Georgetown, SC (221 Miles $375.58
                                                                                                                               Thatcher            Deland, FL (555 Miles)    $377.00
                                                                                                                               C&S                 Greenwood, SC (222        $463.00
                                                                                                                                                   Miles)
                                                6/24/2011 General Chemical Catawba (32 miles)            $355.00     1/19/2011 General Chemical    Catawba, SC (107 Miles)   $315.47
                                                                                                                               Kemira              Savannah, GA (335 Miles) $329.16
                                                                                                                               Colonial Chemical   Georgetown, SC (221 Miles $395.34
                                                                                                                               GEO                 Georgetown, SC (221 Miles $400.58
                                                                                                                               Delta               Baltimore, MD (381 Miles) $430.00



                                                      The bid data above show that, in 2007, both Charlotte and High Point were paying

                                              relatively low prices for alum. (Charlotte’s Alum price in 2007 was an extension of the contract

                                              from 2006.) In 2008, bids went up by roughly 60%, though increased raw material costs did not

                                              justify such a jump, indicating collusion. These data also show throw-away bids from GEO

                                              Specialty Chemicals and C&S Chemicals beginning in 2009, indicating that those companies

                                              were intentionally staying away from the accounts. Additionally, the data show that the inflated

                                              prices allowed suppliers like Thatcher and Kemira to make competitive bids despite the fact that

                                                                                                               35
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 37 of 63 PageID:
                                                                              37445


                                              large disadvantages in freight, under normal circumstances, would have discouraged them from

                                              bidding for these accounts.
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                                                   Newport News, Virginia
                                                      48.
                                                Newport News, VA                          2005    2006     2007     2008     2009     2010
                                                General        Hopewell, VA (85 miles) $ 179.75 $ 186.40 $ 203.17 $ 410.00 $ 318.00 $ 320.77
                                                Chemical
                                                GEO            Plymouth, NC (102 miles)                           $ 503.00
                                                Delta          Baltimore, MD (226 miles)                                   $ 384.00
                                                Alchem         Rockwell, NC (298 miles)
                                                Kemira         Savannah, GA (484 miles)
                                                Thatcher       Williamson, NY (555 miles)

                                                      Newport News, Virginia, seeks bids for multi-year contracts. Therefore, after winning the

                                              bid in 2004, General Chemical was able to renew the contract multiple times with price increases

                                              until the next bid in 2008. Although Newport News is a large account which uses several

                                              thousand tons of Alum per year, only General Chemical and GEO Specialty Chemicals bid in

                                              2008 even though Delta and Alchem could have bid and supplied these contracts. GEO’s throw-

                                              away bid allowed General Chemical to more than double the price. Because of the tremendous

                                              increase, Newport News did not renew the contract in 2009 and instead sought bids. While

                                              General Chemical reduced the price to protect the account, the price was still substantially

                                              inflated.

                                                                                      Richmond, Virginia
                                                      49.
                                                Richmond, VA                                2003     2004     2005     2006     2007     2008     2009
                                                General         Hopewell, VA (22 Miles)   $ 115.80 $ 131.80 $ 151.80 $ 176.60 $ 191.60 $ 401.60 $ 375.00
                                                Chemical
                                                GEO             Plymouth, NC (161 Miles) $ 150.00


                                                      Richmond, Virginia, sought bids from Alum suppliers in 2003. General Chemical won

                                              the contract, which was for one year with the option to extend annually for four more. When

                                              Richmond again sought bids in 2008, General Chemical raised its bid price dramatically, well

                                              above the fair market price. No other Alum suppliers attempted to compete for the contract,

                                                                                                 36
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 38 of 63 PageID:
                                                                              37446


                                              despite the fact that GEO Specialty Chemicals could have supplied Richmond from its plant in

                                              Plymouth, North Carolina, and Delta Chemical could have supplied Richmond from its plant in
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              Baltimore, Maryland.

                                                                                                Decatur, Illinois
                                                       50.
                                                Decatur, IL                                  2003     2004       2005     2006      2007     2008     2009     2010     2011
                                                USALCO          Michigan City, IN (203     $ 160.00            $ 201.00           $ 251.00 $ 315.52 $ 424.00 $ 413.72 $ 421.32
                                                                Miles
                                                Thatcher        Williamson, NY (772.5 miles)                                                                 $ 490.89 $ 448.00
                                                GEO             Counce, TN (391 Miles)                                                     $ 456.25 $ 505.17 $ 505.17 $ 540.17
                                                General         East St Louis, IL (132     $ 150.85            $ 210.85           $ 250.85 $ 325.85 $ 525.85 $ 525.85 $ 525.85
                                                Chemical        Miles)
                                                C&S             Joliet, IL (148 Miles)     $ 134.85 $ 134.85   $ 152.00 $ 152.00 $ 227.00 $ 277.00
                                                GAC             Indianapolis, IN (152      $ 137.29            $ 176.28
                                                                Miles)
                                                GS Robins                                  $ 159.00            $ 215.00


                                                       The bid pattern for the City of Decatur, Illinois shows how pricing was impacted by the

                                              conspiracy. C&S Chemicals supplied Decatur from a plant in Joliet, Illinois, from 2003 through

                                              2008. For the first four years, pricing remained competitive. In 2008, GEO Specialty Chemicals

                                              began bidding on Decatur with an extremely high price. In 2009, General Chemical followed

                                              with an even higher price. From 2006 to 2009, the price of Alum roughly tripled during a period

                                              when it could have easily remained under $200/dry ton.

                                                       51.

                                                                                                Chicago, Illinois
                                                Chicago, IL                               2009                    2012                 2015
                                                USALCO              Michigan City, IN     $383.67                 $ 342.50             $ 294.61
                                                                    (58 miles)                                    (extension of 2009
                                                                                                                  contract)
                                                Kemira                                                                                 $ 301.14
                                                McClendon                                Withdrew bid for                              $ 317.50
                                                (General Chemical                        $235/dry ton
                                                Distributor)


                                                       The City of Chicago is one of the largest municipal consumers of aluminum sulfate in the

                                              country. There should be healthy competition among producers for such a large customer. Yet, in

                                              2009, USALCO won the supply agreement for the City of Chicago at a price of $383.67/dry ton.

                                              This price was roughly double what a fair price would have been to supply Chicago under

                                                                                                            37
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 39 of 63 PageID:
                                                                              37447


                                              normal conditions as outlined in ¶ 44. The inflated price reflected the fact that USALCO did not

                                              have to worry about competition from other Alum manufacturers, despite the fact that others
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              could have supplied Chicago at a much lower price. General Chemical, for example, could have

                                              supplied the City of Chicago from Alum plants in Indianapolis, East St. Louis, and Menasha,

                                              Wisconsin, at a much lower price. Additionally, McClendon submitted a bid in 2009 for

                                              $235/dry ton, but subsequently withdrew the bid, allowing USALCO to win the contract for

                                              $383.67. McClendon is an authorized distributor of liquid aluminum sulfate manufactured by

                                              General Chemical. On information and belief, the bid of $235/dry ton was likely withdrawn at

                                              the direction of General Chemical in order to maintain the anti-competitive scheme and allow

                                              USALCO to win the contract at an inflated price.

                                                   E. The Conspiracy’s Operation in Illinois

                                                      52.    The conspiracy was directed at manipulating the Alum market in Illinois, thereby

                                              targeting the City of Chicago (“City”) and all other Illinois municipalities that purchased Alum.

                                              Adding to the bid information on Chicago and Decatur cited in the tables above at ¶¶ 50-51,

                                              below are some non-exhaustive examples of some of the many forms that the conspiracy took in

                                              Illinois.

                                                                              Sham Bids Submitted in Illinois

                                                      53.    Illustrative examples of the Defendants colluding to submit non-competitive,

                                              sham, throwaway bids in order to inflate the Alum market and elevate the level of the winning

                                              bid include the following. In all of the following examples, the winning bidder secured lucrative

                                              Alum contracts as a result of the rigged bidding process. As outlined at ¶¶ 39-45, the prices that

                                              were submitted by Defendants and paid by the Illinois municipalities and entities, as detailed

                                              below, were inflated above what a normal, fair price for Alum should have been, further

                                              demonstrating that these inflated prices were caused by the price-fixing conspiracy.

                                                                                              38
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 40 of 63 PageID:
                                                                              37448


                                                                                     City of Taylorville

                                                     54.     In the City of Taylorville in 2006, defendant General Chemical submitted an
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              Alum bid for $225.76/dry ton, and defendant USALCO submitted a bid for $287.93/dry ton with

                                              the winning bid being awarded to General Chemical. The inflated bid submitted by USALCO

                                              allowed General Chemical’s winning bid, while also inflated above a fair price, to appear to be a

                                              more reasonable price, and led to Taylorville paying an artificially inflated price for Alum.

                                                     55.     In the City of Taylorville in 2007, defendant General Chemical submitted a bid

                                              for $275.00/dry ton, defendant USALCO submitted a bid for $324.39/dry ton, and defendant

                                              GEO Specialty Chemicals, Inc. (“GEO”) submitted a bid for $427.40/ dry ton, with the winning

                                              bid being awarded to General Chemical. The inflated bids submitted by USALCO and GEO

                                              allowed General Chemical’s winning bid, while also inflated above a fair price, to appear to be a

                                              more reasonable price, and led to Taylorville paying an artificially inflated price for Alum.

                                                     56.     In the City of Taylorville in 2009, defendant General Chemical submitted a bid

                                              for $478.00/dry ton, defendant USALCO submitted a bid for $581.35/dry ton and defendant

                                              GEO Specialty Chemicals, Inc. submitted a bid for $652.40/ dry ton with the winning bid being

                                              awarded to General Chemical. The inflated bids submitted by USALCO and GEO allowed

                                              General Chemical’s winning bid, while also inflated above a fair price, to appear to be a more

                                              reasonable price, and led to Taylorville paying an artificially inflated price for Alum.

                                                     57.     In the City of Taylorville in 2010, defendant General Chemical submitted a bid

                                              for $478.00/dry ton, defendant USALCO submitted a bid for $592.82/dry ton, and defendant

                                              GEO submitted a bid for $652.40/ dry ton with the winning bid being awarded to General

                                              Chemical. The inflated bids submitted by USALCO and GEO allowed General Chemical’s

                                              winning bid, while also inflated above a fair price, to appear to be a more reasonable price, and

                                              led to Taylorville paying an artificially inflated price for Alum.

                                                                                               39
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 41 of 63 PageID:
                                                                              37449


                                                     58.     In the City of Taylorville in 2011, defendant General Chemical submitted a bid

                                              for $478.00/dry ton, defendant U.S. Alco submitted a bid for $623.62/dry ton and defendant
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              GEO submitted a bid for $652.40/ dry ton with the winning bid being awarded to General

                                              Chemical. The inflated bids submitted by USALCO and GEO allowed General Chemical’s

                                              winning bid, while also inflated above a fair price, to appear to be a more reasonable price, and

                                              led to Taylorville paying an artificially inflated price for Alum.

                                                                                     Village of Wilmette

                                                     59.     In the Village of Wilmette in 2009, defendant USALCO submitted a bid for

                                              $395.35/dry ton, and defendant General Chemical submitted a bid for $530.00/dry ton, with the

                                              winning bid being awarded to defendant USALCO. The inflated bid submitted by General

                                              Chemical allowed USALCO’s winning bid, while also inflated above a fair price, to appear to be

                                              a more reasonable price, and led to Wilmette paying an artificially inflated price for Alum.

                                                     60.     In the Village of Wilmette in 2011, USALCO submitted a bid for $441.98/dry

                                              ton, and Defendant General Chemical submitted a bid for $530.00/dry ton, with the winning bid

                                              being awarded to USALCO. The inflated bid submitted by General Chemical allowed

                                              USALCO’s winning bid, while also inflated above a fair price, to appear to be a more reasonable

                                              price, and led to Wilmette paying an artificially inflated price for Alum.

                                                             Bi-State Regional Commission/Illinois Joint Purchasing Council

                                                     61.     In the Bi-State Regional Commission/Illinois Joint Purchasing Council bid in

                                              2007, C&S Chemicals, Inc. submitted winning bid for $249/dry ton. General Chemical submitted

                                              a bid for $288/dry ton. USALCO submitted a bid for $331.77/dry ton. Hydrite Chemical Co.

                                              submitted a bid for $302.10/dry ton. The inflated bids submitted by General Chemical and

                                              USALCO allowed C&S’s winning bid, while also inflated above a fair price, to appear to be a

                                              more reasonable price, and led to the Bi-State Regional Commission/Illinois Joint Purchasing

                                                                                               40
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 42 of 63 PageID:
                                                                              37450


                                              Council paying an artificially inflated price for Alum.

                                                     62.     In the Bi-State Regional Commission/Illinois Joint Purchasing Council bid in
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              2008, C&S Chemicals, Inc. submitted a winning bid for $294/dry ton. General Chemical

                                              submitted a bid for $323/dry ton. Univar USA initially submitted a bid for $250/dry ton, but

                                              pulled out. USALCO submitted a bid for $316.15/dry ton. The inflated bids submitted by

                                              General Chemical and USALCO allowed C&S’s winning bid, while also inflated above a fair

                                              price, to appear to be a more reasonable price, and led to the Bi-State Regional

                                              Commission/Illinois Joint Purchasing Council paying an artificially inflated price for Alum.

                                                     63.     In the Bi-State Regional Commission/Illinois Joint Purchasing Council bid in

                                              2009, USALCO submitted a winning bid for $473.65/dry ton. General Chemical submitted a bid

                                              for $548/dry ton. The inflated bid submitted by General Chemical allowed USALCO’s winning

                                              bid, while also inflated above a fair price, to appear to be a more reasonable price, and led to the

                                              Bi-State Regional Commission/Illinois Joint Purchasing Council paying an artificially inflated

                                              price for Alum.

                                                     64.     In the Bi-State Regional Commission/Illinois Joint Purchasing Council bid in

                                              2010, USALCO submitted a winning bid for $470.85/dry ton. General Chemical submitted a bid

                                              for $548/dry ton. The inflated bid submitted by General Chemical allowed USALCO’s winning

                                              bid, while also inflated above a fair price, to appear to be a more reasonable price, and led to the

                                              Bi-State Regional Commission/Illinois Joint Purchasing Council paying an artificially inflated

                                              price for Alum.

                                                     65.     In the Bi-State Regional Commission/Illinois Joint Purchasing Council bid in

                                              2011, USALCO submitted a winning bid for $441.43/dry ton. General Chemical submitted a bid

                                              for $548/dry ton. G.S. Robins submitted a bid for $554.35/dry ton. The inflated bid submitted by

                                              General Chemical allowed USALCO’s winning bid, while also inflated above a fair price, to

                                                                                               41
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 43 of 63 PageID:
                                                                              37451


                                              appear to be a more reasonable price, and led to the Bi-State Regional Commission/Illinois Joint

                                              Purchasing Council paying an artificially inflated price for Alum.
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                                                     City of Carbondale

                                                     66.     In the City of Carbondale in 2008, G.S. Robins & Company submitted a winning

                                              bid for $335/dry ton. General Chemical submitted a bid for $340/dry ton. USALCO submitted a

                                              bid for $390.80/dry ton. In the City of Carbondale in 2009, G.S. Robins & Company submitted a

                                              winning bid for $478/dry ton. General Chemical submitted a bid for $505/dry ton. USALCO

                                              submitted a bid for $617.24/dry ton. In the City of Carbondale in 2010, G.S. Robins & Company

                                              submitted a winning bid for $461/dry ton. General Chemical submitted a bid for $490.33/dry ton.

                                              Thatcher submitted a bid for $521.40/dry ton. USALCO submitted a bid for $597.63/dry ton.

                                              Non-defendant G. S. Robins and Company was able to secure Alum contracts at an inflated price

                                              due to the collusive, inflated bids submitted by General Chemical and USALCO.

                                                                                     City of Carlinville

                                                     67.     In the City of Carlinville in 2007, G.S. Robins & Company submitted a winning

                                              bid for $250/dry ton. C&S Chemicals, Inc. submitted a bid for $325/dry ton. General Chemical

                                              submitted a bid for $265/dry ton. Non-defendant G. S. Robins and Company was able to secure

                                              Alum contracts at an inflated price due to the collusive, inflated bids submitted by General

                                              Chemical and C&S Chemicals, Inc.

                                                                                     City of Charleston

                                                     68.     In the City of Charleston in 2008, USALCO submitted a winning bid for $323/dry

                                              ton. General Chemical submitted a bid for $360/dry ton. G.S. Robins & Company submitted a

                                              bid for $361/dry ton. In the City of Charleston in 2009, USALCO submitted a winning bid for

                                              $457.73/dry ton. General Chemical submitted a bid for $510/dry ton. USALCO secured Alum

                                              contracts at inflated prices due to the collusive, inflated bids submitted by USALCO and General
                                                                                              42
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 44 of 63 PageID:
                                                                              37452


                                              Chemical.

                                                                                     City of Collinsville
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                     69.     In the City of Collinsville in 2010, General Chemical submitted an inflated

                                              winning bid for $475/dry ton. USALCO submitted a bid for $589.96/dry ton. In the City of

                                              Collinsville in 2011, General Chemical submitted a winning bid for $507/dry ton. USALCO

                                              submitted a bid for $607.43. General Chemical secured Alum contracts at inflated prices due to

                                              the collusive, inflated bids submitted by USALCO and General Chemical.

                                                                                    City of Crystal Lake

                                                     70.     In the City of Crystal Lake in 2007, C&S Chemicals, Inc. submitted a winning bid

                                              for $232/dry ton. General Chemical submitted a bid for $311/dry ton. In the City of Crystal

                                              Lake in 2008, C&S Chemicals, Inc. submitted a winning bid for $282/dry ton. General Chemical

                                              submitted a bid for $521/dry ton. Alexander submitted a bid for $595/dry ton. In the City of

                                              Crystal Lake in 2009, Thatcher Co. of Montana submitted a winning bid of $449.95/dry ton.

                                              USALCO submitted a bid for $451.55/dry ton. General Chemical submitted a bid for $521/dry

                                              ton. In the City of Crystal Lake in 2010, USALCO submitted a winning bid for $420.89/dry ton.

                                              Thatcher Co. of Montana submitted a bid for $449.95/dry ton. General Chemical submitted a bid

                                              for $521/dry ton. In the City of Crystal Lake in 2011, USALCO submitted a winning bid for

                                              $445.21/dry ton. General Chemical submitted a bid for $521/dry ton. C&S and USALCO

                                              secured Alum contracts because of the collusive, inflated bids submitted by General Chemical.

                                              Crystal Lake also paid an inflated price for Alum even when non-defendant Thatcher won the

                                              contract as Thatcher’s inflated price was lower than the collusive, inflated bids submitted by

                                              Defendants.

                                                                                       City of Decatur

                                                     71.     In the City of Decatur in 2007, C&S Chemicals, Inc. submitted a winning bid of
                                                                                              43
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 45 of 63 PageID:
                                                                              37453


                                              $227/dry ton. General Chemical submitted a bid of $250.85/dry ton. USALCO submitted a bid

                                              of $251/dry ton. In the City of Decatur in 2008, C&S Chemicals, Inc. submitted a winning bid of
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              $277/dry ton. General Chemical submitted a bid of $325.85/dry ton. GEO Specialty Chemicals

                                              submitted a bid of $456.25/dry ton. In the City of Decatur in 2009, USALCO submitted a

                                              winning bid of $424/dry ton. General Chemical submitted a bid of $525.85/dry ton. GEO

                                              Specialty Chemicals submitted a bid of $505.17/dry ton. In the City of Decatur in 2010,

                                              USALCO submitted a winning bid of $413.72/dry ton. Thatcher Co. of Montana submitted a bid

                                              of $490.89/dry ton. GEO Specialty Chemicals submitted a bid of $505.17/dry ton. General

                                              Chemical submitted a bid of $525.85/dry ton. In the City of Decatur in 2011, USALCO

                                              submitted a winning bid of $421.32/dry ton. Thatcher Co. of Montana submitted a bid of

                                              $448/dry ton. GEO Specialty Chemicals submitted a bid of $540.17/dry ton. General Chemical

                                              submitted a bid of $525.85/dry ton. C&S and USALCO secured Alum contracts because of the

                                              collusive, inflated bids submitted by General Chemical and USALCO.

                                                                                     City of Evanston

                                                     72.     In the City of Evanston in 2008, USALCO submitted a winning bid of

                                              $261.28/dry ton. General Chemical submitted a bid of $286/dry ton. In the City of Evanston in

                                              2009, USALCO submitted a winning bid of $440.10/dry ton. General Chemical submitted a bid

                                              of $521/dry ton. In the City of Evanston in 2010, Thatcher Co. of Montana submitted a winning

                                              bid of $474.82/dry ton. USALCO submitted a bid of $770.10/dry ton. General Chemical

                                              submitted a bid of $521/dry ton. In the City of Evanston in 2011, USALCO submitted a winning

                                              bid of $431.86/dry ton. General Chemical submitted a bid of $521/dry ton. USALCO secured

                                              Alum contracts because of the collusive, inflated bids submitted by General Chemical. Evanston

                                              also paid an inflated price for Alum even when non-defendant Thatcher won the contract as

                                              Thatcher’s inflated price was lower than the collusive, inflated bids submitted by Defendants.

                                                                                             44
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 46 of 63 PageID:
                                                                              37454


                                                                                     City of Highland

                                                     73.    In 2007, General Chemical submitted a winning bid of $282.71/dry ton in the City
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              of Highland. USALCO submitted a bid of $342.66/dry ton. General Chemical secured this Alum

                                              contract because of the collusive, inflated bid submitted by USALCO.

                                                                                     Town of Normal

                                                     74.    In 2011, USALCO submitted a winning bid of $409.07/dry ton in the Town of

                                              Normal. General Chemical submitted a bid of $498/dry ton. USALCO secured this Alum

                                              contract because of the collusive, inflated bid submitted by General Chemical.

                                                                                  Village of Northbrook

                                                     75.    In 2008, USALCO submitted a winning bid of $351.75/dry ton in the Village of

                                              Northbrook. General Chemical submitted a bid of $357/dry ton. In 2009, USALCO submitted a

                                              winning bid of $471.50/dry ton in the Village of Northbrook. General Chemical submitted a bid

                                              of $492/dry ton. Alexander submitted a bid of $550/dry ton. In 2010, USALCO submitted a

                                              winning bid of $436.42/dry ton in the Village of Northbrook. General Chemical submitted a bid

                                              of $492/dry ton. Alexander submitted a bid of $535/dry ton. In 2011, USALCO submitted a

                                              winning bid of $484.85/dry ton in the Village of Northbrook. General Chemical submitted a bid

                                              of $524/dry ton. USALCO secured Alum contracts because of the collusive, inflated bids

                                              submitted by General Chemical.

                                                                                       City of Elgin

                                                     76.    In 2009 in the City of Elgin, General Chemical submitted a winning bid of

                                              $343.37/dry ton. USALCO submitted a bid for $445/dry ton. In 2011 in the City of Elgin,

                                              USALCO submitted a winning bid for $379.38/dry ton. Thatcher Co. of Montana submitted a

                                              bid for $383.51/dry ton. General Chemical submitted a bid for $421.33/dry ton. General

                                              Chemical secured Alum contracts because of the collusive, inflated bids submitted by USALCO.
                                                                                             45
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 47 of 63 PageID:
                                                                              37455


                                                                                      City of Marion

                                                     77.    In 2007 in the City of Marion, General Chemical submitted a winning bid for
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              $269.50/dry ton. USALCO submitted a bid for $288.43/dry ton. In 2008 in the City of Marion,

                                              General Chemical submitted a winning bid for $479.50/dry ton. USALCO submitted a bid for

                                              $620.32/dry ton. General Chemical secured Alum contracts because of the collusive, inflated

                                              bids submitted by USALCO.


                                                                            Rend Lake Conservancy District

                                                     78.    In 2007 in the Rend Lake Conservancy District, General Chemical submitted a

                                              winning bid for $224/dry ton. C&S Chemicals, Inc. submitted a bid for $292/dry ton. In 2008 in

                                              the Rend Lake Conservancy District, C&S Chemicals submitted a winning bid for $327/dry ton.

                                              General Chemical submitted a bid of $393.50/dry ton. In 2009 in the Rend Lake Conservancy

                                              District, General Chemical submitted a winning bid of $439/dry ton. USALCO submitted a bid

                                              for $594.28/dry ton. GEO Specialty Chemicals submitted a bid for $652.40/dry ton. In 2010 in

                                              the Rend Lake Conservancy District, General Chemical submitted a winning bid for $400/dry

                                              ton. Thatcher Co. of Montana submitted a bid for $483/dry ton. USALCO submitted a bid for

                                              $586.60/dry ton. In 2011 in the Rend Lake Conservancy District, General Chemical submitted a

                                              winning bid of $400/dry ton. USALCO submitted a bid of $618.20/dry ton. Rend Lake

                                              Conservancy District paid inflated prices for Alum and General Chemical and C&S secured

                                              Alum contracts due to collusive, inflated bids submitted by Defendants.

                                                                                    City of Waukegan

                                                     79.    In the City of Waukegan in 2009, USALCO submitted a winning bid of

                                              $465.75/dry ton. General Chemical submitted a bid for $510/dry ton. In the City of Waukegan in

                                              2011, USALCO submitted a winning bid of $389.87/dry ton. Thatcher Co. of Montana submitted


                                                                                             46
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 48 of 63 PageID:
                                                                              37456


                                              a bid of $456.69/dry ton. General Chemical submitted a bid of $510/dry ton. USALCO secured

                                              Alum contracts because of the collusive, inflated bids submitted by General Chemical. This also
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              demonstrates how the price in Waukegan had risen dramatically in just a few years due to the

                                              conspiracy as the winning bids for Alum contracts in 2005 and 2006 were $118.90/dry ton and

                                              $136/dry ton respectively.

                                                                                   City of West Chicago

                                                     80.    In 2011 in the City of West Chicago, USALCO submitted a winning bid for

                                              $427.24/dry ton. Pristine Water Solutions Inc. submitted a bid for $656.67/dry ton. General

                                              Chemical submitted a bid for $514/dry ton. USALCO secured Alum contracts because of the

                                              collusive, inflated bid submitted by General Chemical.

                                                                                    City of Woodstock

                                                     81.    In 2007 in the City of Woodstock, USALCO submitted a winning bid for

                                              $244.10/dry ton. General Chemical submitted a bid for $285.49/dry ton. In 2008 in the City of

                                              Woodstock, USALCO submitted a winning bid for $453.73/dry ton. General Chemical submitted

                                              a bid for $510/dry ton. In 2009 in the City of Woodstock, USALCO submitted a winning bid for

                                              $455.83/dry ton. Delta Chemical Corporation submitted a bid for $520/dry ton. General

                                              Chemical submitted a bid for $510/dry ton. In 2010 in the City of Woodstock, USALCO

                                              submitted a winning bid for $462.96/dry ton. General Chemical submitted a bid for $510/dry ton.

                                               In 2011 in the City of Woodstock, USALCO submitted a winning bid for $493.76/dry ton.

                                               General Chemical submitted a bid for $510/dry ton. USALCO secured Alum contracts because

                                               of the collusive, inflated bid submitted by General Chemical and Delta.

                                                                                     City of Vandalia

                                                     82.    In the City of Vandalia in 2007, G.S. Robins & Co. submitted a winning bid for

                                              $222.47/dry ton. Univar USA Inc. submitted a bid for $230/dry ton. Brenntag submitted a bid for
                                                                                             47
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 49 of 63 PageID:
                                                                              37457


                                              $230.93/dry ton. General Chemical submitted a bid for $272/dry ton. USALCO submitted a bid

                                              for $230.54/dry ton. In the City of Vandalia in 2009, G.S. Robins & Co. submitted a winning bid
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              for $428.86/dry ton. Brenntag submitted a bid for $443.30/dry ton. General Chemical submitted

                                              a bid for $475/dry ton. DPC Industries submitted a bid for $1,134/dry ton. GEO Specialty

                                              Chemicals submitted a bid for $478/dry ton. Hawkins, Inc. submitted a bid for $647.42/dry ton.

                                              In the City of Vandalia in 2010, G.S. Robins & Co. submitted a winning bid for $452.50/dry ton.

                                              General Chemical submitted a bid for $465/dry ton. GEO Specialty Chemicals submitted a bid

                                              for $512.10/dry ton. USALCO submitted a bid for $606.79/dry ton. Univar USA Inc. submitted a

                                              bid for $454.65/dry ton. In the City of Vandalia in 2011, G.S. Robins & Co. submitted a winning

                                              bid for $488/dry ton. General Chemical submitted a bid for $490/dry ton. GEO Specialty

                                              Chemicals submitted a bid for $547.10/dry ton. USALCO submitted a bid for $610.42/dry ton.

                                              Vandalia paid an inflated price for Alum even when non-defendants won the contract as

                                              Thatcher’s inflated price was lower than the collusive, inflated bids submitted by Defendants.

                                                   Agreement to Have Others Submit Bids in Illinois in Furtherance of the Conspiracy

                                                     83.     In many instances, Defendants who had supplied Alum customers in Illinois and

                                              were capable of providing Alum to customers agreed to allow other conspirators to submit bids

                                              and intentionally refrained from submitting bids for Alum contracts in certain Illinois

                                              municipalities and entities as part of the conspiratorial agreement to stay away from the territory

                                              of a co-conspirator to maximize the chances that the co-conspirator would achieve a winning bid.

                                              This agreement caused false certifications, falsely claiming that the there was no bid-rigging or

                                              collusion involved in the bidding process, to be submitted to Illinois municipalities and entities

                                              in in order to secure Alum contracts on a fraudulent basis. Illustrative examples are included

                                              below of instances in which Defendants stayed away and refrained from bidding on contracts

                                              that they otherwise would have bid upon in a competitive environment. This resulted in Illinois

                                                                                               48
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 50 of 63 PageID:
                                                                              37458


                                              municipalities and entities, including Chicago, paying inflated prices for Alum contracts, which

                                              would have been lower had there been an authentic, bona fide, competitive bidding process in
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              which all viable competitors participated. As shown above and below, Defendants General

                                              Chemical, USALCO, and C&S had all won and supplied contracts for Alum in Illinois, and thus

                                              were capable of supplying the municipalities and entities listed below with Alum, including

                                              Chicago. Moreover, GEO has refrained from submitting Alum bids in Illinois municipalities,

                                              including Chicago, in furtherance of the conspiracy even though GEO is capable of supplying

                                              Alum to the Illinois municipalities and entities (including Chicago) in the bids described below

                                              and has supplied Alum to Illinois municipalities and entities: in 2014, GEO won the Alum

                                              contract in Taylorville, Illinois, and supplied that contract, and could supply other Illinois

                                              municipalities and entities from its Counce, Tennessee plant. Moreover, as stated above, Delta

                                              owned an Alum plant located in the Midwest and thus was capable of supplying Illinois

                                              municipalities and entities, including Chicago, due to the location of this Alum facility. In the

                                              instances in which these Defendants did not bid on the contracts below, they were doing so as

                                              part of the conspiracy to purposefully stay away from certain bids as part of the anti-competitive

                                              scheme, allowing co-conspirators to win the contracts at inflated prices per the conspiratorial

                                              arrangement. As outlined at ¶¶ 39-45, the prices that were submitted by Defendants and paid by

                                              the Illinois municipalities and entities, as detailed below, were inflated above what a normal, fair

                                              price for Alum should have been, further demonstrating that these inflated prices were caused by

                                              the price-fixing conspiracy.

                                                                                        City of Chicago

                                                     84.     Specifically, Defendant USALCO, LLC (“USALCO”) submitted bids to the City

                                              that offered liquid aluminum sulfate at prices far above the fair market price. In 2009 in

                                              Chicago, USALCO submitted a winning bid for $383.67/dry ton. This was later modified in

                                                                                                49
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 51 of 63 PageID:
                                                                              37459


                                              2011 to $342.50/dry ton. In 2009, McClendon submitted a preliminary bid for $235/dry ton.

                                              McClendon is an authorized distributor of liquid aluminum sulfate manufactured by General
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              Chemical. But for the conspiracy, other Defendants would have submitted bids for this contract,

                                              and Chicago would have paid less for the Alum contract rather than a price that was inflated due

                                              to the conspiracy and lack of competitive bidding. The other Defendants for their part, did not

                                              compete for liquid aluminum sulfate contracts with the City because of their agreement to stay

                                              away from the historical customers of their ostensible competitors. General Chemical, for

                                              example, could have supplied the City of Chicago from Alum plants in Indianapolis, East St.

                                              Louis, and Menasha, Wisconsin, at a much lower price. Additionally, McClendon submitted a

                                              bid in 2009 for $235/dry ton, but subsequently withdrew the bid, allowing USALCO to win the

                                              contract for $383.67. McClendon is an authorized distributor of liquid aluminum sulfate

                                              manufactured by General Chemical, and on information and belief, the bid of $235/dry ton was

                                              likely withdrawn at the direction of General Chemical in order to maintain the anti-competitive

                                              scheme and allow USALCO to win the contract at an inflated price. Prior to USALCO winning

                                              the Alum contract for Chicago in 2009, Azteca Supply Co. provided Alum to Chicago with a

                                              winning bid of $150.13/dry ton, modifying the price to $189.13/dry ton in 2006. The $150/dry

                                              ton amount represents a baseline price that likely represents a fair Alum price that Chicago

                                              should have been paying throughout the period from roughly 2005 to 2011, instead of the

                                              inflated prices it paid to USALCO.

                                                                                        City of Salem

                                                     85.     In the City of Salem in 2007, defendant General Chemical submitted a bid for

                                              $250.00/dry ton, and non-defendant G. S. Robins and Co. submitted a bid for $243.00/dry ton

                                              with the winning bid being awarded to G. S. Robins and Co. But for the conspiracy, other

                                              Defendants would have submitted bids for this contract, and Salem would have paid less for the

                                                                                              50
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 52 of 63 PageID:
                                                                              37460


                                              Alum contract rather than a price that was inflated due to the conspiracy and lack of competitive

                                              bidding.
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                     86.     In the City of Salem in 2008, defendant General Chemical submitted a bid for

                                              $375.00/dry ton, and non-defendant G.S. Robins & Co. submitted a bid for $349.00/dry ton with

                                              the winning bid being awarded to G.S. Robins & Co. But for the conspiracy, other Defendants

                                              would have submitted bids for this contract, and Salem would have paid less for the Alum

                                              contract rather than a price that was inflated due to the conspiracy and lack of competitive

                                              bidding.

                                                     87.     In the City of Salem in 2009, defendant General Chemical submitted a bid for

                                              $504.00/dry ton, non-defendant Univar USA submitted a bid for $461.68/ dry ton, non-defendant

                                              Brenntag Mid-South, Inc. submitted a bid for 471.18/dry ton, and non-defendant G.S. Robins &

                                              Co. submitted a bid for $464.00/dry ton with the winning bid being awarded to Univar USA. But

                                              for the conspiracy, other Defendants would have submitted bids for this contract, and Salem

                                              would have paid less for the Alum contract rather than a price that was inflated due to the

                                              conspiracy and lack of competitive bidding.

                                                     88.     In the City of Salem in 2010, defendant General Chemical submitted a bid for

                                              $500.00/dry ton. G. S. Robins & Co. submitted a bid for $463.00/dry ton with the winning bid

                                              being awarded to G. S. Robins & Co. But for the conspiracy, other Defendants would have

                                              submitted bids for this contract, and Salem would have paid less for the Alum contract rather

                                              than a price that was inflated due to the conspiracy and lack of competitive bidding.

                                                     89.     In the City of Salem in 2011, defendant General Chemical submitted a bid for

                                              $532.00/dry ton. G. S. Robins & Co. submitted a bid for $495.00/dry ton with the winning bid

                                              being awarded to G. S. Robins & Co. But for the conspiracy, other Defendants would have

                                              submitted bids for this contract, and Salem would have paid less for the Alum contract rather

                                                                                              51
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 53 of 63 PageID:
                                                                              37461


                                              than a price that was inflated due to the conspiracy and lack of competitive bidding.

                                                                                     City of Carlinville
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                     90.     In the City of Carlinville in 2008, G.S. Robins & Company submitted a winning

                                              bid for $281/dry ton. General Chemical submitted a bid for $293/dry ton. In the City of

                                              Carlinville in 2009, G.S. Robins & Company submitted a winning bid for $467/dry ton. General

                                              Chemical submitted a bid for $495/dry ton. In the City of Carlinville in 2010, G.S. Robins &

                                              Company submitted a winning bid for $467/dry ton. Brenntag submitted a bid for $486.50/dry

                                              ton. General Chemical submitted a bid for $505/dry ton. In the City of Carlinville in 2011, G.S.

                                              Robins & Company submitted a winning bid for $492/dry ton. General Chemical submitted a bid

                                              for $505/dry ton. But for the conspiracy, other Defendants would have submitted bids for these

                                              contracts, and Carlinville would have paid less for the Alum contracts rather than prices that

                                              were inflated due to the conspiracy and lack of competitive bidding.

                                                                                      City of Centralia

                                                     91.     In the City of Centralia in 2008, DSS Chemical submitted a winning bid for

                                              $.110968/lb. ($221.94/dry ton), Brenntag submitted a bid for $.242/lb. ($484/dry ton), G.S.

                                              Robins Co. submitted a bid for $.12/lb. ($240/dry ton), and GEO Specialty Chemicals, Inc.

                                              submitted a bid for $.26075/lb. ($521.5/dry ton). In the City of Centralia in 2009, Brenntag

                                              submitted a winning bid for $.10597/lb. ($211.94/dry ton), Univar USA submitted a bid for

                                              $.22/lb. ($440/dry ton), G.S. Robins & Co. submitted a bid for $.118/lb. ($236/dry ton), and

                                              GEO Specialty Chemicals, Inc. submitted a bid for $.26075/lb. ($521.5/dry ton), DSS Chemical

                                              submitted a bid for $.1436/lb. ($287.2/dry ton), and Hawkins, Inc. submitted a bid from $.122/lb.

                                              ($244/dry ton). In the City of Centralia in 2011, DSS Chemical submitted a winning bid for

                                              .10185/lb. ($203.7/dry ton), Hawkins Water Treatment Group submitted a bid for $.1035/lb.

                                              ($207/dry ton), GEO Specialty Chemicals, Inc. submitted a bid for $.1242/lb. ($248.4/dry ton),

                                                                                              52
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 54 of 63 PageID:
                                                                              37462


                                              G.S. Robins & Co. submitted a bid for $.154/lb. ($308/dry ton), and Brenntag Mid-South, Inc.

                                              submitted a bid for $.112/lb. ($224/dry ton). But for the conspiracy, other Defendants would
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              have submitted bids for these contracts, and Centralia would have paid less for the Alum

                                              contracts rather than prices that were inflated due to the conspiracy and lack of competitive

                                              bidding.

                                                                                     City of Charleston

                                                     92.     In the City of Charleston in 2007, General Chemical submitted a winning bid for

                                              $260/dry ton. But for the conspiracy, other Defendants would have submitted bids for this

                                              contract, and Charleston would have paid less for the Alum contracts rather than prices that were

                                              inflated due to the conspiracy and lack of competitive bidding.

                                                                                     City of Collinsville

                                                     93.     In the City of Collinsville in 2006, General Chemical submitted a winning bid for

                                              $319/dry ton. In the City of Collinsville in 2008, General Chemical submitted a winning bid for

                                              $341/dry ton. In the City of Collinsville in 2009, General Chemical submitted a winning bid for

                                              $491/dry ton. But for the conspiracy, other Defendants would have submitted bids for these

                                              contracts, and Collinsville would have paid less for the Alum contracts rather than prices that

                                              were inflated due to the conspiracy and lack of competitive bidding.

                                                                                    City of Crystal Lake

                                                     94.     In the City of Crystal Lake in 2006, General Chemical submitted a winning bid

                                              for $283/dry ton. Alexander submitted a bid for $320/dry ton. But for the conspiracy, other

                                              Defendants would have submitted bids for this contract, and Crystal Lake would have paid less

                                              for the Alum contract rather than a price that was inflated due to the conspiracy and lack of

                                              competitive bidding.

                                                                                      City of Fairfield
                                                                                              53
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 55 of 63 PageID:
                                                                              37463



                                                     95.     In 2007, General Chemical submitted a winning bid for $259.70/dry ton in the
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              City of Fairfield. Brenntag submitted a bid for $312.03/dry ton. In 2008, General Chemical

                                              submitted a winning bid of $379.70/dry ton in the City of Fairfield. In 2009, General Chemical

                                              submitted a winning bid of $454.70/dry ton in the City of Fairfield. In 2010, General Chemical

                                              submitted a winning bid of $428.70/dry ton in the City of Fairfield. In 2011, General Chemical

                                              submitted a winning bid of $460.70/dry ton in the City of Fairfield. But for the conspiracy, other

                                              Defendants would have submitted bids for these contracts, and Fairfield would have paid less for

                                              the Alum contracts rather than prices that were inflated due to the conspiracy and lack of

                                              competitive bidding.

                                                                                      Town of Normal

                                                     96.     In 2010, USALCO submitted a winning bid of $409.07/dry ton in the Town of

                                              Normal. But for the conspiracy, other Defendants would have submitted bids for this contract,

                                              and Normal would have paid less for the Alum contract rather than a price that was inflated due

                                              to the conspiracy and lack of competitive bidding.

                                                                                       City of Marion

                                                     97.     In 2009 in the City of Marion, General Chemical submitted a winning bid for

                                              $479.50/dry ton. But for the conspiracy, other Defendants would have submitted bids for this

                                              contract, and Marion would have paid less for the Alum contract rather than a price that was

                                              inflated due to the conspiracy and lack of competitive bidding.

                                                                                     City of Waukegan

                                                     98.     In the City of Waukegan in 2010, Thatcher Co. of Montana submitted a winning

                                              bid for $394.44/dry ton. General Chemical submitted a bid for $510/dry ton. But for the

                                              conspiracy, other Defendants would have submitted bids for this contract, and Waukegan would


                                                                                              54
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 56 of 63 PageID:
                                                                              37464


                                              have paid less for the Alum contract rather than a price that was inflated due to the conspiracy

                                              and lack of competitive bidding. This also demonstrates how the price in Waukegan had risen
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              dramatically in just a few years due to the conspiracy as the winning bids for Alum contracts in

                                              2005 and 2006 were $118.90/dry ton and $136/dry ton respectively.

                                                                                     City of West Chicago

                                                     99.     In 2010 in the City of West Chicago, USALCO submitted a winning bid for

                                              $395.88/dry ton. Thatcher Co. of Montana submitted a bid of $469.63/dry ton. But for the

                                              conspiracy, other Defendants would have submitted bids for this contract, and Waukegan would

                                              have paid less for the Alum contract rather than a price that was inflated due to the conspiracy

                                              and lack of competitive bidding.

                                                 F. False Representations

                                                     100.    In submitting bids for and securing liquid aluminum sulfate contracts with the

                                              City of Chicago, USALCO, LLC (“USALCO”) made material misstatements by certifying that it

                                              had not engaged in bid-rigging, bid-rotation, price-fixing, or any other activity in restraint of

                                              freedom of competition, when, in fact, it had engaged in these activities in the course of securing

                                              the liquid aluminum sulfate contracts with Chicago by conspiring to artificially inflate bids for

                                              the liquid aluminum sulfate contracts with Chicago such that USALCO would have the lowest

                                              bid and win the contracts, and entering into a conspiracy in which Defendants did not compete

                                              for liquid aluminum sulfate contracts with the City because of their agreement to stay away from

                                              the historical customers of their ostensible competitor, USALCO. The false certifications

                                              submitted to the Illinois municipalities and entities were necessary to secure liquid aluminum

                                              sulfate contracts with these municipalities.




                                                                                                55
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 57 of 63 PageID:
                                                                              37465


                                                     101.     For example, the Alum contract, entered from June 1, 2009 to May 31, 2012

                                              between USALCO and the City of Chicago, contains the following false certifications (See
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              Exhibit 4):

                                                 2.43. CONTRACTOR CERTIFICATION
                                                 The Contractor or each joint venture partner, if applicable, must complete the
                                                 appropriate subsections in the attached Economic Disclosure Statement and
                                                 Affidavit (the Affidavit) under: Certification By Applicant, which certifies that the
                                                 Contractor or each joint venture partner, its agents, employees, officers and any
                                                 subcontractors (a) have not been engaged in or been convicted of bribery or attempted
                                                 bribery of a public officer or employee of the City of Chicago, the State of Illinois, any
                                                 agency of the federal government or any state or local government in the United States
                                                 or engaged in or been convicted of bid-rigging or bid-rotation activities as defined in
                                                 this section as required by the Illinois Criminal Code; (b) do not owe any debts to the
                                                 State of Illinois, in accordance with 65 ILCS 5/11-42.1-1 and (c) are not presently
                                                 debarred or suspended: Certification Regarding Environmental Compliance; Certification
                                                 Regarding Ethics and Inspector General; and Certification Regarding Court-Ordered
                                                 Child Support Compliance. (See Exhibit 4 at pp. 17-18) (emphasis added)

                                                            17. PROPOSAL TO BE EXECUTED BY A CORPORATION

                                                 The undersigned, hereby acknowledges having received Specification No. 72762
                                                 containing a full set of Contract Documents, including, but not limited to, 1) General
                                                 Conditions, 2) Special Conditions, 3) Contract Plans or Drawings (if applicable) 4)
                                                 Detailed Specifications or Scope of Services, Evaluation/Selection Criteria and Submittal
                                                 Requirements (If RFP/LRFQ), 5) Proposal Pages, 6) Certifications and 7) Addenda Nos.
                                                 (none unless indicated here) _#1_____, and affirms that the corporation shall be bound by
                                                 all the terms and conditions contained in the Contract Documents, regardless of whether a
                                                 complete set thereof is attached to this proposal, except only to the extent that the
                                                 corporation has taken express written exception thereto in the sections of this
                                                 specification designated for that purpose. Further, the undersigned being duly sworn
                                                 deposes and says on oath that no disclosures of ownership interests have been withheld
                                                 and the information provided therein to the best of its knowledge is current and the
                                                 undersigned has not entered into any agreement with any other bidder (proposer)
                                                 or prospective bidder (proposer) or with any other person, firm or corporation
                                                 relating to the price named in this proposal or any other proposal, nor any
                                                 agreement or arrangement under which any act or omission in restraining of free
                                                 competition among bidders (proposers) and has not disclosed to any person, firm or
                                                 corporation the terms of this bid (proposal) or the price named herein. (See Exhibit
                                                 4 at p. 79) (emphasis added)

                                                     102.     Additionally, all bidders for the 2009 Chicago contract (including USALCO), had

                                              to submit the following certification:


                                                                                             56
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 58 of 63 PageID:
                                                                              37466


                                                 Neither the Disclosing Party, nor any Applicable Party, nor any Affiliated Entity of either
                                                 the Disclosing Party or any Applicable Party nor any Agents have, during the five years
                                                 before the date this EDS is signed, or, with respect to an Applicable Party, an Affiliated
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                 Entity, or an Affiliated Entity of an Applicable Party during the five years before the date
                                                 of such Applicable Party's or Affiliated Entity's contract or engagement in connection
                                                 with the Matter:
                                                 a. bribed or attempted to bribe, or been convicted or adjudged guilty of bribery or
                                                 attempting to bribe, a public officer or employee of the City, the State of Illinois, or any
                                                 agency of the federal government or of any state or local government in the United States
                                                 of America, in that officer's or employee's official capacity;
                                                 b. agreed or colluded with other bidders or prospective bidders, or been a party to any
                                                 such agreement, or been convicted or adjudged guilty of agreement or collusion among
                                                 bidders or prospective bidders, in restraint of freedom of competition by agreement to bid
                                                 a fixed price or otherwise; or
                                                 c. made an admission of such conduct described in a. or b. above that is a matter of
                                                 record, but have not been prosecuted for such conduct….

                                              See Exhibit 5 at page 72 of “USALCO Certifications,” signed by USALCO in 2009.

                                                     103.    The liquid aluminum sulfate contract between USALCO and the Village of

                                              Wilmette contains the following false certifications, which are representative of the certifications

                                              in the counterpart contracts and agreements between Defendants and the other Illinois

                                              municipalities and entities (See Exhibit 6 at p. 28):

                                                 FURTHER, IN SUBMITTING THIS BID PROPOSAL BIDDER CERTIFIES THAT:
                                                 1. the prices in this bid proposal have been arrived at independently, without consultation,
                                                 communication, or agreement, for the purpose of restricting competition, as to any matter
                                                 relating to such prices with any other bidder or with any competitor;
                                                 2. unless otherwise required by law, the prices which have been quoted in the bid have
                                                 not
                                                 knowingly been disclosed by Bidder, prior to opening, directly or indirectly to any other
                                                 bidder or to any competitor;
                                                 3. this bid proposal has not been made in the interest of or on behalf of any undisclosed
                                                 person, firm or corporation and is not submitted in conformity with any agreement or
                                                 rules of any group, association, organization or corporation; and,
                                                 4. has not directly or indirectly induced or solicited any other bidder to submit a false or
                                                 sham bid; has not solicited or induced any person, firm or corporation to bid or refrain
                                                 from bidding; and has not sought by collusion to obtain for Itself any advantage over any
                                                 other bidder or over the Village.

                                                     104.    Numerous Defendants, including USALCO, signed the following certification in

                                              submitting bids and securing contracts with the Village of Wilmette between 2005 and 2017:


                                                                                               57
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 59 of 63 PageID:
                                                                              37467


                                                 The BIDDER certifies that the prices contained in the proposal have been established
                                                 without knowledge of any other proposal on this item and the BIDDER has not colluded,
                                                 conspired, connived or agreed, directly or indirectly, with any other BIDDER, VILLAGE
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                 employee or any person, to fix the bid price submitted by the BIDDER or any other
                                                 BIDDER, and agrees to also certifies that the BIDDER, its agents, owners, officers or
                                                 employees have not been convicted or pleaded nolo contendere to bribery, bid rigging,
                                                 price fixing or defrauding a unit of government in violation of Section 33E-3 or 33-4 of
                                                 the State of Illinois Criminal Code.

                                              See, e.g., Exhibit 7, Contract No. 08-M-0019 at pg. 11, signature of USALCO on pg. 14.

                                                     105.    In course of making bids and securing contracts for Alum in Decatur, numerous

                                              Defendants signed the following certification, including General Chemical in 2008, 2009, and

                                              2010, GEO Specialty Chemicals, Inc. from 2007-2012, and USALCO from 2007-2010:

                                                 The price or prices quoted in the attached bid are fair and proper and are not tainted by
                                                 any collusion, conspiracy, connivance or unlawful agreement on the part of the bidder or
                                                 any of its agents, representatives, owners, employees, or parties in interest, including this
                                                 affiant.

                                              See, e.g. Ex. 8, GEO for 0809-38 from 2009--Non-Collusion Affidavit at p. 25; Ex. 9,
                                              GENERAL CHEMICAL for 0708-40 from 2008--Non-Collusion Affidavit at p. 23; and Ex. 10,
                                              C&S for 0708-40 from 2008--Non-Collusion Affidavit at p. 4.

                                                     106.    In the course of making bids and securing contracts for Alum, in Evanston,

                                              numerous Defendants, including General Chemical and Chemtrade, signed the following

                                              certification between 2010 and the present:

                                                 It is agreed that no person(s) or company other than the firm listed below or as otherwise
                                                 indicated hereinafter has any interest whatsoever in this bid or the Contract that may be
                                                 entered into as a result thereof, and that in all respects the bid is legal and fair, submitted
                                                 in good faith, without collusion or fraud.

                                              See Exhibit 11, BID 10-81 at Section D. 1.04, signed by General Chemical in 2009

                                                     107.    Additional examples of false certifications made by Defendants in the course of

                                              bidding on and securing Alum contracts include:

                                                                                          Carbondale

                                                 Carbondale requires its bidders to sign anti-collusion statements certifying that the signed
                                                 bidder “has not divulged to, discussed or compared his bid with other bidders and has not
                                                                                                58
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 60 of 63 PageID:
                                                                              37468


                                                 colluded with any other bidder or parties to bid whatsoever.”

                                                                                           Collinsville
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                 “In submitting this proposal, the undersigned declares that the only persons or parties
                                                 interested in the proposal as principals are those named herein and that the proposal is
                                                 made without collusion with any other person, firm or corporation.”

                                                                                           Woodstock

                                                 1) The prices in the Bid have been arrived at independently, without consultation,
                                                 communication, or agreement, for the purposes of restricting competition, as to any
                                                 matter relating to such prices with any other Bidder or with any competitor.
                                                 2) Unless otherwise required by law, the prices which have been quoted in the Bid have
                                                 not knowingly been disclosed by the Bidder, prior to opening, directly or indirectly to any
                                                 other Bidder or to any competitor.
                                                 3) No attempt has been made or will be made by the Bidder to induce any other person
                                                 or firm to submit or not submit a bid for the purpose of restricting competition.

                                                     108.    The certifications listed above at paragraphs 101 to 107 are simply illustrative

                                              examples of the false certifications made by Defendants in order to secure Alum contracts. Based

                                              upon Relator’s knowledge and experience with the bidding process and Alum contracts and bid

                                              documents, Relator has knowledge that substantially similar or identical certifications were made

                                              by Defendants in making bids and securing Alum contracts with all of the named municipalities

                                              and entities on whose behalf this suit is brought.

                                                     109.    All Defendants, by participating in the conspiracy, directly submitted false

                                              certifications in the course of submitting collusive bids and/or securing Alum contracts, or

                                              conspired to submit false certifications by participating in the conspiracy, which involved the

                                              submission of certifications falsely attesting that there was no collusion or anti-competitive

                                              agreements made in conjunction with the Alum bidding process.

                                                     110.    If the municipalities and entities on whose behalf this suit is brought had known

                                              that the certifications were false, Defendants would never have secured the Alum contracts with

                                              these municipalities and entities, let alone securing the contracts at prices that were artificially

                                                                                                59
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 61 of 63 PageID:
                                                                              37469


                                              inflated due to the anti-competitive scheme.

                                                     111.    The impact of the conspiracy and false representations continues to this day as the
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              price paid by municipalities and entities in the State of Illinois for liquid aluminum sulfate is

                                              vastly inflated above the fair market price. For instance, upon information and belief based upon

                                              Relator’s knowledge and experience in the industry and relevant bid documents, (which he

                                              reviewed and had access to pursuant to his position and job duties at General Chemical and

                                              Chemtrade), the current price paid by municipalities and entities in the State of Illinois for liquid

                                              aluminum sulfate is, at minimum, $250 per dry ton above a proper fair market price as a direct

                                              result of the collusive activity and false representations. Additionally, the current price paid by

                                              the City of Chicago for liquid aluminum sulfate is, at minimum, $100 per dry ton above a proper

                                              fair market price as a direct result of the collusive activity and false representations

                                                 Count I – Chicago False Claims Act, Municipal Code of Chicago Chapter 1-22-020(1)

                                                                                         and 1-22-020(2)

                                                     112.     Relator incorporates each paragraph of this Complaint as if fully set forth herein.

                                                     113.     As described above, Defendants knowingly presented, or caused to be presented,

                                              to an official or employee of the City of Chicago, false or fraudulent claims for payment or

                                              approval, in violation of Municipal Code of Chicago Chapter 1-22-020(1).

                                                     114.     As described above, Defendants knowingly made, used, or caused to be made or

                                              used, false records or statements material to a false or fraudulent claim for payment or approval

                                              by the City of Chicago, in violation of Municipal Code of Chicago Chapter 1-22-020(2).

                                                     115.     As a result of these claims, the City of Chicago paid Defendants and suffered

                                              damages to be determined at trial.

                                                 Count II – Chicago False Claims Act, Municipal Code of Chicago Chapter 1-22-020(3)

                                                     Relator incorporates each paragraph of this Complaint as if fully set forth herein.

                                                                                                60
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 62 of 63 PageID:
                                                                              37470


                                                      116.     Defendants conspired to defraud the City of Chicago by getting false or

                                              fraudulent claims allowed or paid, and/or conspired to commit a violation of Municipal Code of
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                              Chicago Chapter 1-22-020(1) or 1-22-020(2), in violation of Municipal Code of Chicago

                                              Chapter 1-22- 020(3).

                                                      117.     As a result of their acts or omissions, Defendants caused the City of Chicago

                                              to sustain damages in an amount to be determined at trial.


                                                                                          Jury Trial
                                                                                          Demanded

                                                      The City of Chicago, on the relation of Lawrence McShane, hereby demands trial by jury

                                              on all issues so triable.

                                                      WHEREFORE, Relator Lawrence McShane, respectfully requests that the Court enter

                                              judgment in his favor and in favor of the City of Chicago against Defendants, awarding treble

                                              damages, penalties, and all appropriate relief for violations of the Chicago False Claims Act, and

                                              awarding relator Lawrence McShane, thirty percent of the government’s recovery as well as

                                              costs and attorney fees.

                                                                                           Respectfully submitted,



                                                                                           Frank Newell
                                                                                           Counsel for Plaintiff Relator

                                              Mike Kanovitz                                Louis Clark
                                              Frank Newell                                 Tom Devine
                                              Julia Rickert                                Karen Gray
                                              LOEVY & LOEVY                                Government Accountability Project
                                              311 N Aberdeen St., 3rd Fl.                  1612 K Street NW, Suite 1100
                                              Chicago, IL 60607                            Washington, DC 20006
                                              Ph: 312-243-5900                             Ph: (202) 457-0034
                                              Fax: 312-243-5902                            Attorneys for Relator
                                              mike@loevy.com
                                              frank@loevy.com
                                              Julia@loevy.com
                                                                                              61
                                             Case 2:16-md-02687-MCA-MAH Document 1465-4 Filed 12/11/20 Page 63 of 63 PageID:
                                                                              37471


                                              Attorneys for Relator

                                              September 26, 2018
FILED DATE: 9/27/2018 12:02 AM 2016L011383




                                                                                  62
